Case 1:18-bk-14408       Doc 109    Filed 05/22/19 Entered 05/22/19 15:32:19     Desc Main
                                   Document     Page 1 of 48




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

                                                     )
  In re:                                             ) Chapter 11
                                                     )
  Flipdaddy’s, LLC.,                                 ) Case No. 1:18-bk-14408
                                                     )
                         Debtor.                     ) Chief Judge Jeffrey P. Hopkins
                                                     )

                             DISCLOSURE STATEMENT FOR
                       THE CHAPTER 11 PLAN OF REORGANIZATION
                                 OF FLIPDADDY’S, LLC




                                                         DILLER & RICE, LLC
                                                         Steven L. Diller (0023320)
                                                         124 E. Main Street
                                                         Van Wert, Ohio 45891
                                                         Telephone (419) 238-5025
                                                         Facsimile (419) 238-4705
                                                         E-mail: steven@drlawllc.com

                                                         Attorneys for Flipdaddy’s, LLC
                                                         Debtor-in-Possession
Case 1:18-bk-14408       Doc 109     Filed 05/22/19 Entered 05/22/19 15:32:19              Desc Main
                                    Document     Page 2 of 48



  THIS IS A SOLICITATION OF VOTES TO ACCEPT OR REJECT THE PLAN IN ACCORDANCE WITH
  BANKRUPTCY CODE SECTION 1125 AND WITHIN THE MEANING OF BANKRUPTCY CODE
  SECTION 1126. THIS DISCLOSURE STATEMENT IS BEING SUBMITTED FOR APPROVAL BUT HAS
  NOT YET BEEN APPROVED. ACCEPTANCES OR REJECTIONS MAY NOT BE SOLICITED UNTIL
  THIS DISCLOSURE STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY COURT. THE
  INFORMATION IN THIS DISCLOSURE STATEMENT IS SUBJECT TO CHANGE. THIS DISCLOSURE
  STATEMENT IS NOT AN OFFER TO SELL ANY SECURITIES AND IS NOT SOLICITING AN OFFER
  TO BUY ANY SECURITIES.



                  IMPORTANT INFORMATION ABOUT THIS DISCLOSURE STATEMENT

        THE DEBTOR IS PROVIDING THE INFORMATION IN THIS DISCLOSURE STATEMENT TO
 HOLDERS OF CLAIMS AND INTERESTS ENTITLED TO VOTE FOR PURPOSES OF SOLICITING VOTES TO
 ACCEPT OR REJECT THE CHAPTER 11 PLAN OF FLIPDADDY’S, LLC.. NOTHING IN THIS DISCLOSURE
 STATEMENT MAY BE RELIED UPON OR USED BY ANY ENTITY FOR ANY OTHER PURPOSE. BEFORE
 DECIDING WHETHER TO VOTE FOR OR AGAINST THE PLAN, EACH HOLDER ENTITLED TO VOTE SHOULD
 CAREFULLY CONSIDER ALL OF THE INFORMATION IN THIS DISCLOSURE STATEMENT, INCLUDING THE
 RISK FACTORS DESCRIBED IN ARTICLE VII HEREIN.

           THE PLAN IS SUPPORTED BY THE DEBTOR AND CERTAIN HOLDERS OF CLAIMS AND INTERESTS
 THAT HAVE EXECUTED THE C O N T R I B U T I O N A N D B A C K S T O P C O M M I T M E N T
 A G R E M E N T , INCLUDING T H E S O L E M E M B E R H O L D I N G C L A S S A M E M B E R S H I P
 V O T I N G I N T E R E S T S , APPROXIMATELY 9 1 PERCENT OF EXISTING C L A S S B M E M B E R S H I P
 I N T E R E S T S , AND A MATERIAL AMOUNT OF APPROXIMATELY 760,000.00 OF THE CONVERTIBLE
 NOTES IN EXISTENCE. THE DEBTOR URGES HOLDERS OF CLAIMS OR INTERESTS WHOSE VOTES ARE
 BEING SOLICITED TO VOTE TO ACCEPT THE PLAN.

        THE DEBTOR URGE EACH HOLDER OF A CLAIM OR INTEREST ENTITLED TO VOTE TO CONSULT
 WITH ITS OWN ADVISORS WITH RESPECT TO ANY LEGAL, FINANCIAL, SECURITIES, TAX, OR BUSINESS
 ADVICE IN REVIEWING THIS DISCLOSURE STATEMENT, THE PLAN, AND THE PROPOSED TRANSACTIONS
 CONTEMPLATED THEREBY. FURTHERMORE, THE BANKRUPTCY COURT’S APPROVAL OF THE
 ADEQUACY OF THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT DOES NOT
 CONSTITUTE THE BANKRUPTCY COURT’S APPROVAL OF THE PLAN.

        THIS DISCLOSURE STATEMENT CONTAINS, AMONG OTHER THINGS, SUMMARIES OF THE PLAN,
 CERTAIN STATUTORY PROVISIONS, AND CERTAIN ANTICIPATED EVENTS IN THE CHAPTER 11 CASE.
 ALTHOUGH THE DEBTOR BELIEVES THAT THESE SUMMARIES ARE FAIR AND ACCURATE, THESE
 SUMMARIES ARE QUALIFIED IN THEIR ENTIRETY TO THE EXTENT THAT THEY DO NOT SET FORTH THE
 ENTIRE TEXT OF SUCH DOCUMENTS OR STATUTORY PROVISIONS OR EVERY DETAIL OF SUCH
 ANTICIPATED EVENTS. IN THE EVENT OF ANY INCONSISTENCY OR DISCREPANCY BETWEEN A
 DESCRIPTION IN THIS DISCLOSURE STATEMENT AND THE TERMS AND PROVISIONS OF THE PLAN OR ANY
 OTHER DOCUMENTS INCORPORATED HEREIN BY REFERENCE, THE PLAN OR SUCH OTHER DOCUMENTS
 WILL GOVERN FOR ALL PURPOSES. FACTUAL INFORMATION CONTAINED IN THIS DISCLOSURE
 STATEMENT HAS BEEN PROVIDED BY THE DEBTOR’ MANAGEMENT, EXCEPT WHERE OTHERWISE
 SPECIFICALLY NOTED. THE DEBTOR DOES NOT REPRESENT OR WARRANT THAT THE INFORMATION
 CONTAINED HEREIN OR ATTACHED HERETO IS WITHOUT ANY MATERIAL INACCURACY OR OMISSION.

        IN PREPARING THIS DISCLOSURE STATEMENT, THE DEBTOR RELIED ON FINANCIAL DATA
 DERIVED FROM THE DEBTOR’S BOOKS AND RECORDS AND ON VARIOUS ASSUMPTIONS REGARDING THE
 DEBTOR’S LOCATIONS AND BUSINESS. WHILE THE DEBTOR BELIEVES THAT SUCH FINANCIAL
 INFORMATION FAIRLY REFLECTS THE FINANCIAL CONDITION OF THE DEBTOR AS OF THE DATE
 HEREOF AND THAT THE ASSUMPTIONS REGARDING FUTURE EVENTS REFLECT REASONABLE
 BUSINESS JUDGMENTS, NO REPRESENTATIONS OR WARRANTIES ARE MADE AS TO THE ACCURACY
 OF THE FINANCIAL INFORMATION CONTAINED HEREIN OR ASSUMPTIONS REGARDING THE
 DEBTOR’S BUSINESS AND THE FUTURE RESULTS AND OPERATIONS. THE DEBTOR EXPRESSLY
 CAUTION READERS NOT TO PLACE UNDUE RELIANCE ON ANY FORWARD-LOOKING STATEMENTS
Case 1:18-bk-14408    Doc 109    Filed 05/22/19 Entered 05/22/19 15:32:19      Desc Main
                                Document     Page 3 of 48


 CONTAINED HEREIN.

       THIS DISCLOSURE STATEMENT DOES NOT CONSTITUTE, AND MAY NOT BE CONSTRUED AS, AN
 ADMISSION OF FACT, LIABILITY, STIPULATION, OR WAIVER. THE DEBTOR OR ANY OTHER
 AUTHORIZED PARTY MAY SEEK TO INVESTIGATE, FILE, AND PROSECUTE CLAIMS AND MAY OBJECT TO
 CLAIMS AND INTERESTS AFTER THE CONFIRMATION OR EFFECTIVE DATE OF THE PLAN IRRESPECTIVE
 OF WHETHER THIS DISCLOSURE STATEMENT IDENTIFIES ANY SUCH CLAIMS OR INTERESTS OR
 OBJECTIONS TO CLAIMS OR INTERESTS.

         THE DEBTOR IS MAKING THE STATEMENTS AND PROVIDING THE FINANCIAL INFORMATION
 CONTAINED IN THIS DISCLOSURE STATEMENT AS OF THE DATE HEREOF, UNLESS OTHERWISE
 SPECIFICALLY NOTED. ALTHOUGH THE DEBTOR MAY SUBSEQUENTLY UPDATE THE INFORMATION IN
 THIS DISCLOSURE STATEMENT, THE DEBTOR HAS NO AFFIRMATIVE DUTY TO DO SO, AND EXPRESSLY
 DISCLAIMS ANY DUTY TO PUBLICLY UPDATE ANY FORWARD-LOOKING STATEMENTS, WHETHER AS
 A RESULT OF NEW INFORMATION, FUTURE EVENTS, OR OTHERWISE. HOLDERS OF CLAIMS AND
 INTERESTS REVIEWING THIS DISCLOSURE STATEMENT SHOULD NOT INFER THAT, AT THE TIME OF
 THEIR REVIEW, THE FACTS SET FORTH HEREIN HAVE NOT CHANGED SINCE THIS DISCLOSURE
 STATEMENT WAS FILED. INFORMATION CONTAINED HEREIN IS SUBJECT TO COMPLETION,
 MODIFICATION, OR AMENDMENT. THE DEBTOR RESERVES THE RIGHT TO FILE AN AMENDED OR
 MODIFIED PLAN AND RELATED DISCLOSURE STATEMENT FROM TIME TO TIME, SUBJECT TO THE TERMS
 OF THE PLAN AND THE CONTRIBUTION AND BACKSTOP COMMITTMENT AGREEMENT.

       THE DEBTOR HAS NOT AUTHORIZED ANY ENTITY TO GIVE ANY INFORMATION ABOUT OR
 CONCERNING THE PLAN, OTHER THAN THAT WHICH IS CONTAINED IN THIS DISCLOSURE STATEMENT.
 THE DEBTOR HAS NOT AUTHORIZED ANY REPRESENTATIONS CONCERNING THE DEBTOR OR THE
 VALUE OF ITS PROPERTY OTHER THAN AS SET FORTH IN THIS DISCLOSURE STATEMENT.

       IF THE PLAN IS CONFIRMED BY THE BANKRUPTCY COURT AND THE EFFECTIVE DATE OCCURS,
 ALL HOLDERS OF CLAIMS AND INTERESTS (INCLUDING THOSE HOLDERS OF CLAIMS AND INTERESTS
 WHO DO NOT SUBMIT BALLOTS TO ACCEPT OR REJECT THE PLAN, WHO VOTE TO REJECT THE PLAN, OR
 WHO ARE NOT ENTITLED TO VOTE ON THE PLAN) WILL BE BOUND BY THE TERMS OF THE PLAN AND
 THE RESTRUCTURING TRANSACTIONS CONTEMPLATED THEREBY.

       THE CONFIRMATION AND EFFECTIVENESS OF THE PLAN ARE SUBJECT TO CERTAIN MATERIAL
 CONDITIONS PRECEDENT DESCRIBED HEREIN AND SET FORTH IN ARTICLE IX OF THE PLAN. THERE IS
 NO ASSURANCE THAT THE PLAN WILL BE CONFIRMED, OR IF CONFIRMED, THAT THE CONDITIONS
 REQUIRED TO BE SATISFIED FOR THE PLAN TO GO EFFECTIVE WILL BE SATISFIED (OR WAIVED).

       YOU ARE ENCOURAGED TO READ THE PLAN AND THIS DISCLOSURE STATEMENT IN ITS
 ENTIRETY, INCLUDING ARTICLE VI, ENTITLED “RISK FACTORS,” WHICH BEGINS ON PAGE 37, BEFORE
 SUBMITTING YOUR BALLOT TO VOTE ON THE PLAN.

       THE BANKRUPTCY COURT’S APPROVAL OF THIS DISCLOSURE STATEMENT DOES NOT
 CONSTITUTE A GUARANTEE BY THE COURT OF THE ACCURACY OR COMPLETENESS OF THE
 INFORMATION CONTAINED HEREIN OR AN ENDORSEMENT BY THE BANKRUPTCY COURT OF THE
 MERITS OF THE PLAN.

       SUMMARIES OF THE PLAN AND STATEMENTS MADE IN THIS DISCLOSURE STATEMENT ARE
 QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THE PLAN. THE SUMMARIES OF THE FINANCIAL
 INFORMATION AND THE DOCUMENTS ANNEXED TO THIS DISCLOSURE STATEMENT OR OTHERWISE
 INCORPORATED HEREIN BY REFERENCE ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THOSE
 DOCUMENTS. THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE ONLY AS OF
 THE DATE OF THIS DISCLOSURE STATEMENT, AND THERE IS NO ASSURANCE THAT THE STATEMENTS
 CONTAINED HEREIN WILL BE CORRECT AT ANY TIME AFTER SUCH DATE. EXCEPT AS OTHERWISE
 PROVIDED IN THE PLAN OR IN ACCORDANCE WITH APPLICABLE LAW, THE DEBTOR ARE UNDER NO
 DUTY TO UPDATE OR SUPPLEMENT THIS DISCLOSURE STATEMENT.

        THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT IS INCLUDED FOR PURPOSES
 OF SOLICITING VOTES FOR THE ACCEPTANCES AND CONFIRMATION OF THE PLAN AND MAY NOT BE
Case 1:18-bk-14408      Doc 109    Filed 05/22/19 Entered 05/22/19 15:32:19            Desc Main
                                  Document     Page 4 of 48


 RELIED ON FOR ANY OTHER PURPOSE. IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE
 DISCLOSURE STATEMENT AND THE PLAN, THE RELEVANT PROVISIONS OF THE PLAN WILL GOVERN.

       THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE WITH SECTION 1125 OF
 THE BANKRUPTCY CODE AND BANKRUPTCY RULE 3016(B) AND IS NOT NECESSARILY PREPARED IN
 ACCORDANCE WITH FEDERAL OR STATE SECURITIES LAWS OR OTHER SIMILAR LAWS. THIS
 DISCLOSURE STATEMENT HAS NOT BEEN APPROVED OR DISAPPROVED BY THE UNITED STATES
 SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) OR ANY SIMILAR FEDERAL, STATE, LOCAL, OR
 FOREIGN REGULATORY AGENCY, NOR HAS THE SEC OR ANY OTHER AGENCY PASSED UPON THE
 ACCURACY OR ADEQUACY OF THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT.

        THE DEBTOR HAS SOUGHT TO ENSURE THE ACCURACY OF THE FINANCIAL INFORMATION
 PROVIDED IN THIS DISCLOSURE STATEMENT; HOWEVER, THE FINANCIAL INFORMATION CONTAINED IN
 THIS DISCLOSURE STATEMENT OR INCORPORATED HEREIN BY REFERENCE HAS NOT BEEN, AND WILL
 NOT BE, AUDITED OR REVIEWED BY A N Y INDEPENDENT AUDITORS UNLESS EXPLICITLY
 PROVIDED OTHERWISE.

         UPON CONFIRMATION OF THE PLAN, CERTAIN OF THE SECURITIES DESCRIBED IN THIS
 DISCLOSURE STATEMENT WILL BE ISSUED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF
 1933, 15 U.S.C. §§ 77A–77AA, TOGETHER WITH THE RULES AND REGULATIONS PROMULGATED
 THEREUNDER (THE “SECURITIES ACT”), OR SIMILAR FEDERAL, STATE, LOCAL, OR FOREIGN LAWS, IN
 RELIANCE ON THE EXEMPTION SET FORTH IN SECTION 1145 OF THE BANKRUPTCY CODE. OTHER
 SECURITIES MAY BE ISSUED PURSUANT TO OTHER APPLICABLE EXEMPTIONS UNDER THE FEDERAL
 SECURITIES LAWS. TO THE EXTENT EXEMPTIONS FROM REGISTRATION UNDER SECTION 1145 OF THE
 BANKRUPTCY CODE OR APPLICABLE FEDERAL SECURITIES LAW DO NOT APPLY, THE SECURITIES MAY
 NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO A VALID EXEMPTION OR UPON REGISTRATION UNDER
 THE SECURITIES ACT.

       THE DEBTOR IS MAKING STATEMENTS IN THIS DISCLOSURE STATEMENT THAT ARE
 CONSIDERED FORWARD-LOOKING STATEMENTS UNDER FEDERAL SECURITIES LAWS. THE DEBTOR
 CONSIDER ALL STATEMENTS REGARDING ANTICIPATED OR FUTURE MATTERS TO BE FORWARD-
 LOOKING STATEMENTS. FORWARD-LOOKING STATEMENTS MAY INCLUDE STATEMENTS ABOUT THE
 DEBTOR’S:

       BUSINESS STRATEGY;
       FINANCIAL CONDITION, REVENUES, CASH FLOWS, AND EXPENSES;
       LEVELS OF INDEBTEDNESS, LIQUIDITY, AND COMPLIANCE WITH DEBT COVENANTS;
       FINANCIAL STRATEGY, BUDGET, PROJECTIONS, AND OPERATING RESULTS;
       RESTAURANT PRICES AND THE OVERALL HEALTH OF THE R E S T A U R A N T I N D U S T R Y ;
       THE AMOUNT, NATURE, AND TIMING OF CAPITAL EXPENDITURES;
       AVAILABILITY AND TERMS OF CAPITAL;
       SUCCESSFUL RESULTS FROM THE DEBTOR’S OPERATIONS;
       THE INTEGRATION AND BENEFITS OF ASSET AND PROPERTY ACQUISITIONS OR THE EFFECTS OF
        ASSET AND PROPERTY ACQUISITIONS OR DISPOSITIONS ON THE DEBTOR’S CASH POSITION AND
        LEVELS OF INDEBTEDNESS;
       COSTS OF CONDUCTING THE DEBTOR’S OPERATIONS;
       GENERAL ECONOMIC AND BUSINESS CONDITIONS;
       UNCERTAINTY REGARDING THE DEBTOR’ FUTURE OPERATING RESULTS;
       PLANS, OBJECTIVES, AND EXPECTATIONS;
       THE ADEQUACY OF THE DEBTOR’ CAPITAL RESOURCES AND LIQUIDITY; AND
       THE DEBTOR’ ABILITY TO SATISFY FUTURE CASH OBLIGATIONS.
Case 1:18-bk-14408    Doc 109    Filed 05/22/19 Entered 05/22/19 15:32:19    Desc Main
                                Document     Page 5 of 48



        STATEMENTS CONCERNING THESE AND OTHER MATTERS ARE NOT GUARANTEES OF THE
 REORGANIZED DEBTOR’S FUTURE PERFORMANCE. THERE ARE RISKS, UNCERTAINTIES, AND OTHER
 IMPORTANT FACTORS THAT COULD CAUSE THE REORGANIZED DEBTOR’S ACTUAL PERFORMANCE OR
 ACHIEVEMENTS TO BE DIFFERENT FROM THOSE THEY MAY PROJECT, AND THE DEBTOR UNDERTAKES
 NO OBLIGATION TO UPDATE THE PROJECTIONS MADE HEREIN. THESE RISKS, UNCERTAINTIES, AND
 FACTORS MAY INCLUDE THE FOLLOWING: THE DEBTOR’S ABILITY TO CONFIRM AND CONSUMMATE
 THE PLAN; THE POTENTIAL THAT THE DEBTOR MAY NEED TO PURSUE AN ALTERNATIVE
 TRANSACTION IF THE PLAN IS NOT CONFIRMED; THE DEBTOR’S ABILITY TO REDUCE ITS OVERALL
 FINANCIAL LEVERAGE; THE POTENTIAL ADVERSE IMPACT OF THE CHAPTER 11 CASE ON THE
 DEBTOR’S OPERATIONS, MANAGEMENT, AND EMPLOYEES; THE RISKS ASSOCIATED WITH OPERATING
 THE DEBTOR’S BUSINESS DURING THE CHAPTER 11 CASE; CUSTOMER RESPONSES TO THE CHAPTER 11
 CASES; THE DEBTOR’S INABILITY TO DISCHARGE OR SETTLE CLAIMS DURING THE CHAPTER 11
 CASES; GENERAL ECONOMIC, BUSINESS, AND MARKET CONDITIONS; INTEREST RATE
 FLUCTUATIONS; PRICE INCREASES; EXPOSURE TO LITIGATION; A DECLINE IN THE DEBTOR’S
 MARKET SHARE DUE TO COMPETITION OR PRICE PRESSURE AFFECTING THE DEBTOR’S CUSTOMER
 BASE; THE DEBTOR’S ABILITY TO IMPLEMENT COST REDUCTION INITIATIVES IN A TIMELY MANNER;
 ADVERSE TAX CHANGES; LIMITED ACCESS TO CAPITAL RESOURCES; NATURAL DISASTERS; A ND THE
 EFFECTS OF GOVERNMENTAL REGULATION ON THE DEBTOR’ BUSINESS.
Case 1:18-bk-14408         Doc 109     Filed 05/22/19 Entered 05/22/19 15:32:19              Desc Main
                                      Document     Page 6 of 48



                                        TABLE OF CONTENTS
                                                                                                 Page

 I.      INTRODUCTION.                                                                              1

 II.     PRELIMINARY STATEMENT.                                                                     1

 III.   QUESTIONS AND ANSWERS REGARDING THIS DISCLOSURE                                             2
        STATEMENT AND PLAN.
             What is chapter 11?                                                                    2
             Why is the Debtor sending me this Disclosure Statement?                                2
             Am I entitled to vote on the Plan?                                                     3
             What will I receive from the Debtor if the Plan is consummated?                        3
        E.   What will I receive from the Debtor if I hold an Allowed Administrative                5
             Claim, Professional Fee Claim, Priority Tax Claim, or DIP Claim?
             Are there any regulatory approvals required to consummate the Plan?                    7
             What happens to my recovery if the Plan is not confirmed or does not                   7
              go effective?
        H.   If the Plan provides that I get a distribution, do I get it upon Confirmation          7
             or when the Plan goes effective, and what is meant by “Confirmation,”
             “Effective Date,” and “Consummation?”
             Is there potential litigation related to the Plan?                                     7
        J.   How will the preservation of the Causes of Action impact my recovery                   8
             under the Plan?
        K.   Will there be releases and exculpation granted to parties in interest as               9
             part of the Plan?
             How do I vote for or against the Plan?                                                 13
             What is the deadline to vote on the Plan?                                              13
        N.   When is the Confirmation Hearing set to occur?                                         13
            What is the purpose of the Confirmation Hearing?                                        13
             What is the Rights Offerings?                                                          13
        Q.   Who do I contact if I have additional questions with respect to this                   13
             Disclosure Statement or the Plan?
              Does the Debtor recommend voting in favor of the Plan?                                14
              Who supports the Plan?                                                                14

 IV.    THE DEBTOR’S CONTRIBUTION AND BACKSTOP COMMITTMENT                                          14
        AGREEMENT AND PLAN

                 The Contribution and Backstop Commitment Agreement                                 14
        B.       The Plan.                                                                          15

 V.      DEBTOR’S CORPORATE HISTORY, STRUCTURE, AND BUSINESS OVERVIEW.                              16
                  The Company’s Corporate History.                                                  16
                  Scope of Operations.                                                              17
                  The Debtor’s Prepetition Capital Structure.                                       17
Case 1:18-bk-14408         Doc 109     Filed 05/22/19 Entered 05/22/19 15:32:19        Desc Main
                                      Document     Page 7 of 48



 VI.      EVENTS LEADING TO THE CHAPTER 11 FILINGS                                            18
                 The Decision to Seek to Develop Orange Beach.                                18
          B.     Litigation.                                                                  19


 VII.     MATERIAL DEVELOPMENTS AND EVENTS OF THE CHAPTER 11 CASE.                            19

          A.      Material Post Filing Events                                                 19
          B.      Corporate Structure Upon Emergence                                          21
          C.      The Contribution and Backstop Commitment Agreement                          22

 VIII.    RISK FACTORS                                                                        24
                Bankruptcy Law Considerations.
         B.     Risks Related to Recoveries Under the Plan                                    28
         C.     Risks Related to the Debtor’s and the Reorganized Debtor’s Business.          29

 IX.      SOLICITATION AND VOTING PROCEDURES.                                                 31
                  Holders of Claims and Interests Entitled to Vote on the Plan.               32
                  Voting Record Date.                                                         32
                  Voting on the Plan.                                                         32
                  Ballots Not Counted                                                         33

 X.       RIGHTS OFFERING PROCEDURES.                                                         33

 XI.      CONFIRMATION OF THE PLAN.                                                           34
                  Requirements for Confirmation of the Plan.                                  34
                  Best Interests of Creditors/Liquidation Analysis.                           34
                  Feasibility.                                                                35
                  Acceptance by Impaired Classes.                                             35
                  Confirmation without Acceptance by All Impaired Classes.                    36
                  Valuation of the Debtor.                                                    37

 XII.     CERTAIN SECURITIES LAW MATTERS.                                                     37
                  New Membership Interests and Resale of New Membership Interests.            37
                  Backstop Commitment Agreement.                                              38

 XIII.    CERTAIN UNITED STATES FEDERAL INCOME TAX                                            38
          CONSEQUENCES OF THE PLAN.
                  Introduction.                                                               38
          B.      Certain U.S. Federal Income Tax Consequences to the Debtor and              39
                  Reorganized Debtor.

 XIV.     RECOMMENDATION                                                                      40
Case 1:18-bk-14408    Doc 109        Filed 05/22/19 Entered 05/22/19 15:32:19   Desc Main
                                    Document     Page 8 of 48


                                           EXHIBITS

 EXHIBIT A   Plan of Reorganization

 EXHIBIT B   Contribution and Backstop Commitment Agreement

 EXHIBIT C   Proposed Disclosure Statement Order

 EXHIBIT D   Liquidation Analysis

 EXHIBIT E   Financial Projections
Case 1:18-bk-14408             Doc 109       Filed 05/22/19 Entered 05/22/19 15:32:19                            Desc Main
                                            Document     Page 9 of 48



    I.        INTRODUCTION.

               Flipdaddy’s, LLC (“Flipdaddy’s”), as Debtor and Debtor-in-possession (“Debtor and/or
    the “Company”), submit this disclosure statement (this “Disclosure Statement”), pursuant to
    section 1125 of the Bankruptcy Code, to Holders of Claims against and Interests in the
    D e b t o r in connection with the solicitation of votes for acceptance of the Chapter 11 Plan of
    Reorganization of Flipdaddy’s, LLC (the “Plan”), filed contemporaneously herewith.1 A copy
    of the Plan is attached hereto as Exhibit A and incorporated herein by reference.


            THE DEBTOR, AND CONSENTING STAKEHOLDERS INCLUDING T H E
    SOLE MEMBER HOLDING CLASS A MEMBERSHIP VOTING
    I N T E R E S T S , APPROXIMATELY 9 1 PERCENT OF EXISTING C L A S S B
    M E M B E R S H I P I N T E R E S T S , AND APPROXIMATELY 93 PERCENT OF THE
    CONVERTIBLE NOTES IN EXISTENCE HAVE EXECUTED THE CONTRIBUTION
    AND BACKSTOP COMMITMENT AGREEMENT AND SUPPORT CONFIRMATION
    OF THE PLAN. A COPY OF THE CONTRIBUTION AND BACKSTOP
    COMMITMENT AGREEMENT IS ATTACHED AS EXHIBIT B AND
    INCORPORATED HEREIN BY REFERENCE. IN ADDITION, THE DEBTOR HAS
    REACHED AGREEMENT WITH ALL LANDLORDS FOR THE ASSUMPTION
    AND CURING OF LEASES FOR ALL LOCATIONS, ASSUMPTION AND
    CURING OF THE MASTER DISTRIBUTION AGREEMENT WITH GORDON
    FOOD SERVICE AND AGREEMENT WITH THE DEBTOR’S PRIMARY
    LENDER, PARK NATIONAL BANK FOR THE ASSUMPTION AND
    TREATMENT OF ITS LOANS. THE DEBTOR BELIEVES THAT THE
    P R O P O S A L S A N D COMPROMISES CONTEMPLATED UNDER THE PLAN
    ARE FAIR AND EQUITABLE, MAXIMIZE THE VALUE OF THE DEBTOR’S
    ESTATE, AND PROVIDES THE BEST RECOVERY TO STAKEHOLDERS. AT
    THIS TIME, THE DEBTOR BELIEVES THE PLAN REPRESENTS THE BEST
    AVAILABLE OPTION FOR COMPLETING THIS CHAPTER 11 CASE.
    ACCORDINGLY, THE DEBTOR STRONGLY RECOMMEND THAT YOU VOTE TO
    ACCEPT THE PLAN.

    II.       PRELIMINARY STATEMENT.

    Flipdaddy’s was founded in 2010 by Bob Dames. Prior to creation of Flipdaddy’s, Mr.
    Dames was a salesman who as a result of his travel requirements would often ask hotel
    clerks where he could get a “good burger and a beer.” This question ultimately led Mr.
    Dames into to a five-year-long process of research and seeking funding for the project. That
    process led to a proprietary blend of beef used for the burgers, imaginative twists in presentation
    and utilization of local craft beers that is the brand of Flipdaddy’s Brilliant Burgers and Craft
    Beer Bar.



    1     Capitalized terms used but not otherwise defined in this Disclosure Statement shall have the meaning ascribed to
          such terms in the Plan. The summary of the Plan provided herein is qualified in its entirety by reference to
          the Plan. In the case of any inconsistency between this Disclosure Statement and the Plan, the terms of the
          Plan will govern.




                                                              1
Case 1:18-bk-14408        Doc 109      Filed 05/22/19 Entered 05/22/19 15:32:19                   Desc Main
                                     Document      Page 10 of 48




     This ultimately led to the opening of the first location in the village of Mariemont, Ohio and
     since that opening, the Company has continued to expand, opening its fourth location in Newport
     Kentucky in 2015. This location was the first location built from the ground up, was a
     combination of the continuing development of the Flipdaddy’s theme and brand, was the largest

     of all the Flipdaddy’s locations and was immediately the largest source of revenue to the
     Company. At that time all four Flipdaddy’s locations were within the Cincinnati metropolitan
     area, though Mr. Dame’s vision always included the Flipdaddy’s would be a national brand.

     In July of 2017, Mr. Dames spearheaded the opening of a fifth location in Orange Beach,
     Baldwin County Alabama. Orange Beach is located along the Gulf of Mexico and the
     easternmost community on Alabama’s Gulf Coast. Unfortunately, the Orange Beach location
     proved to be a decision that not only resulted in the departure of Mr. Dames from the Company, but
     also the singular largest reason for the filing of this Chapter 11 proceeding.

    III.    QUESTIONS AND ANSWERS REGARDING THIS DISCLOSURE
            STATEMENT AND PLAN.

                   What is chapter 11?

            Chapter 11 is the principal business reorganization chapter of the Bankruptcy Code. In
    addition to permitting Debtor rehabilitation, chapter 11 promotes equality of treatment for
    creditors and similarly situated equity interest holders, subject to the priority of distributions
    prescribed by the Bankruptcy Code.

            The commencement of a chapter 11 case creates an estate that comprises all of the
    legal and equitable interests of the Debtor as of the date the chapter 11 case is commenced.
    The Bankruptcy Code provides that the Debtor may continue to operate its business and remain
    in possession of its property as a “Debtor in possession.”

            Consummating a chapter 11 plan is the principal objective of a chapter 11 case. A
    bankruptcy court’s confirmation of a plan binds the Debtor, any person acquiring property under
    the plan, any creditor or equity interest holder of the Debtor, and any other entity as may be
    ordered by the bankruptcy court. Subject to certain limited exceptions, the order issued by a
    bankruptcy court confirming a plan provides for the treatment of the Debtor’s liabilities in
    accordance with the terms of the confirmed Plan.

                    Why is the Debtor sending me this Disclosure Statement?
              The Debtor is seeking to obtain Bankruptcy Court approval of the Plan. Before
    soliciting acceptances of the Plan, section 1125 of the Bankruptcy Code requires the Debtor to
    prepare a disclosure statement containing adequate information of a kind, and in sufficient
    detail, to enable a hypothetical reasonable investor to make an informed judgment regarding
    acceptance of the Plan and to share such disclosure statement with all holders of claims and
    interests whose votes on the Plan are being solicited. This Disclosure Statement is being
    submitted in accordance with these requirements to be approved by the Court. A copy of a
    P r o p o s e d O r d e r i s attached hereto as Exhibit C and incorporated herein by reference.




                                                      2
Case 1:18-bk-14408           Doc 109      Filed 05/22/19 Entered 05/22/19 15:32:19                  Desc Main
                                        Document      Page 11 of 48


                      Am I entitled to vote on the Plan?

               Your ability to vote on, and your distribution under, the Plan, if any, depends on what type
       of Claim or Interest you hold. Each category of Holders of Claims or Interests, as set forth in
       Article III of the Plan pursuant to section 1122(a) of the Bankruptcy Code, is referred to as a
       “Class.” Each Class’s respective voting status is set forth below:

            Class              Claim or Interest                 Status                   Voting Rights
              1     Secured Claims of Park National Bank       Impaired        Entitled to Vote

              2     Secured Claim of Ford Motor Credit Co      Unimpaired      Deemed to Accept

              3     Claims of Gordon Food Service              Impaired        Entitled to Vote

              4     Backstop Acquired Claims of KTM, II        Impaired        Entitled to Vote
              5     Secured Claims of M-2                      Unimpaired      Deemed to Accept
              6     Assumed Executory Contracts                Unimpaired      Deemed to Accept
              7     Unsecured Claims and Rejected              Impaired        Entitled to Vote
                    Executory Contracts
                                                               Impaired        Entitled to Vote
              8     Indemnification Claims of R. Dames

              9     Equity Interests                           Impaired        Entitled to Vote

                      What will I receive from the Debtor if the Plan is consummated?

               The following chart provides a summary of the anticipated recovery to Holders of
       Claims and Interests under the Plan.2 Any estimates of Claims or Interests in this Disclosure
       Statement may vary from the final amounts allowed by the Bankruptcy Court. Your ability to
       receive distributions under the Plan depends upon the ability of the D e b t o r to obtain
       Confirmation and meet the conditions necessary to consummate the Plan.

            THE PROJECTED RECOVERIES SET FORTH IN THE TABLE BELOW
       ARE ESTIMATES ONLY AND THEREFORE ARE SUBJECT TO CHANGE. FOR A
       COMPLETEDESCRIPTION OF THE DEBTOR’S CLASSIFICATION AND
       TREATMENT OF CLAIMS AND INTERESTS, REFERENCE SHOULD BE MADE TO
       THE ENTIRE PLAN.

                Each Holder of an Allowed Claim or Existing Interest, as applicable, shall receive
       under the Plan the treatment described below in full and final satisfaction, settlement,
       release, and discharge of and in exchange for such Holder’s Allowed Claim or Existing
       Interest, except to the extent different treatment is agreed to by the Reorganized D e b t o r
       and the Holder of such Allowed Claim or Existing Interest, as applicable. Unless
       otherwise indicated, the Holder of an Allowed Claim or Existing Interest, as applicable, shall
       receive such treatment on the Effective Date or as soon as reasonably practicable thereafter.




   2
    The Projected Amount of Claims and Recoveries are estimates only and may be affected by ultimate claims
   allowed and further orders of the Court.




                                                         3
Case 1:18-bk-14408           Doc 109     Filed 05/22/19 Entered 05/22/19 15:32:19                       Desc Main
                                       Document      Page 12 of 48
                                     SUMMARY OF EXPECTED RECOVERIES


                                                                                             Projected    Projected
                                                                                             Amount of    Recovery
             Claim/Equity                                                                     Claims      Under the
    Clas       Interest                 Treatment of Claim/Equity Interest                                  Plan
    s                              Unclassified Non-Voting Claims Against the Debtor
                               Except to the extent that a Holder of an Allowed              $425,000       100%
    N/A     Administrative
                               Administrative Claim and the Debtor against which such
            Claims
                               Allowed Administrative Claim is asserted agree to less
                               favorable treatment for such Holder, each Holder of an
                               Allowed Administrative Claim shall receive, in full and
                               final satisfaction of its Claim, payment in full in cash.
                               Except to the extent that a Holder of an Allowed Priority     $269,800       100%
    N/A     Priority Tax
                               Tax Claim and the Debtor (with the consent of the
            Claims
                               Required Consenting Stakeholders, not to be unreasonably
                               withheld) against which such Allowed Priority Tax Claim
                               is asserted agree to less favorable treatment for such
                               Holder, each Holder of an Allowed Priority Tax Claim
                               shall receive, in full and final satisfaction of its Claim,
                               payments in cash in a manner consistent with section
                               1129(a)(9)(C) of the Bankruptcy Code.
                                  Classified Claims Against and Interests in the Debtor

                               The Obligations to Park National Bank shall be assumed        $1,248,663     100%
                               by the Reorganized Debtor and paid according to terms,
                               with the exception of the claim filed under Proof of
            Park National      Claim 19 in the amount of $250,000.00. This claims
     1
            Bank               shall be reduced to $200,000 by a payment of $50,000.00
                               from the Debtor or FDXII under the Backstop
                               Commitment Agreement and upon such payment the
                               balance of $200,000 shall be re-amortized over 8 years
                               and accrue interest at the rate of 6% per annum.
     2 Ford Motor Credit       The Obligations to Ford Motor Credit Company shall be          $19867        100%
           Co                  assumed by the Reorganized Debtor and paid according
                               to terms.

     3     Gordon Food         The Master Distribution Agreement shall be assumed and         $321,403      100%
           Service             the cure amount paid in accordance with the terms of the
                               order on assumption which are also included within the
                               Plan terms of treatment.
     4     KTM, II             The Backstop Commitment obligations acquired and               $417,417      100%
                               assigned to KTM, II shall be assumed by the reorganized
                               Debtor and paid pursuant to agreement.

     5     M-2 Leasing         The Obligations to M2 Leasing represented by POC 48            $25,636       100%
                               shall be assumed by the Reorganized Debtor and paid
                               according to terms

     6     Assumed             The Reorganized Debtor shall assume the executory              $192,432      100%
           Executory           contracts with The Meyers Y. Cooper Company, IRC
           Contracts           Newport, Marshmallow Products and KTM, II for all
                               restaurant locations and shall pay any cure amounts in
                               accordance with the terms between the parties.




                                                        4
Case 1:18-bk-14408          Doc 109     Filed 05/22/19 Entered 05/22/19 15:32:19                        Desc Main
                                      Document      Page 13 of 48




                                                                                                Projected     Projected
                                                                                                Amount of     Recovery
          Claim/Equity                                                                           Claims       Under the
    Clas     Interest                     Treatment of Claim/Equity Interest                                    Plan
    s
      7  Unsecured Claims,      Each holder of an allowed claim in this Class shall be           $2,658,738    .0282%
         Rejected Executory     entitled to receive its Pro rate Share of the sum of
         Contracts Claims and   $75,000.00.
         Convertible Notes

                                All indemnification claims arising from the Settlement            N/A          100%
                                Agreement and General Release (Agreement) between
         R. Dames               R. Dames and Flipdaddy’s, LLC, et. al. shall be satisfied
     8
         Indemnification        in full by the Contribution and Backstop Commitment
         Claims                 Agreement (Agreement) and upon confirmation of the
                                Plan shall constitute full satisfaction of any such claims
                                any result in the release of any such claims held by Mr.
                                Dames against the Debtor and any signatory to the
                                Agreement.
     9   Equity Interests       On the Effective Date, each Existing Equity Interest in           N/A           N/A
                                Flipdaddy’s shall be canceled and of no further force and
                                effect. The holder of any existing Class A Membership shall
                                be issued 75% of a new Class A Voting Membership Interest
                                by contribution of new value under the Contribution and
                                Backstop Commitment Agreement. The remaining 25% of the
                                new Class A Voting Membership Interest shall be distributed
                                pro rata to each holder of existing Class B Membership
                                Interests in accordance with their contribution of new value,
                                subject to dilution by new Class A Voting Membership
                                Interests issued in connection with the Management
                                Incentive Plan or the Rights Offering. If Class 9 existing
                                Class B Membership votes to reject the Plan they shall not
                                receive any distribution under the Plan on account of
                                such Existing Membership Interests..




                     What will I receive from the Debtor if I hold an Allowed
                     Administrative Claim, Professional Fee Claim or Priority Tax Claim?

            In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims
    and Priority Tax Claims have not been classified and, thus, are excluded from the Classes of
    Claims or Interests set forth in Article II of the Plan.

                     1.      Administrative Claims.

            Except to the extent that a Holder of an Allowed Administrative Claim and the
    Debtor against which such Allowed Administrative Claim is asserted agree to less favorable
    treatment for such Holder, each Holder of an Allowed Administrative Claim (other than
    Holders of Professional Fee Claims and Claims for fees and expenses pursuant to section




                                                        5
Case 1:18-bk-14408       Doc 109     Filed 05/22/19 Entered 05/22/19 15:32:19                 Desc Main
                                   Document      Page 14 of 48


    1930 of chapter 123 of title 28 of the United States Code) will receive in full and final
    satisfaction of its Administrative Claim an amount of Cash equal to the amount of such
    Allowed Administrative Claim in accordance with the following: (a) if an Administrative
    Claim is Allowed on or prior to the Effective Date, on the Effective Date or as soon as
    reasonably practicable thereafter (or, if not then due, when such Allowed Administrative
    Claim is due or as soon as reasonably practicable thereafter); (b) if such Administrative
    Claim is not Allowed as of the Effective Date, no later than 30 days after the date on which
    an order Allowing such Administrative Claim becomes a Final Order, or as soon as
    reasonably practicable thereafter; (c) if such Allowed Administrative Claim is based on
    liabilities incurred by the Debtor in the ordinary course of their business after the
    Petition Date in accordance with the terms and conditions of the particular transaction
    giving rise to such Allowed Administrative Claim without any further action by the
    Holders of such Allowed Administrative Claim; (d) at such time and upon such terms as
    may be agreed upon by such Holder and the D e b t o r or the Reorganized Debtor, as
    applicable; or (e) at such time and upon such terms as set forth in an order of the Bankruptcy
    Court.

                    2.      Professional Fee Claims.

             All requests for payment of Professional Fee Claims for services rendered and
    reimbursement of expenses incurred prior to the Confirmation Date must be Filed with the
    Bankruptcy Court no later than 45 days after the Effective Date. The Bankruptcy Court shall
    determine the Allowed amounts of such Professional Fee Claims after notice and a hearing in
    accordance with the procedures established by the Bankruptcy Court. The Reorganized Debtor
    shall pay Professional Fee Claims in Cash in the amount the Bankruptcy Court allows, including
    from the Professional Fee Escrow Account, which the Reorganized D e b t o r will establish
    in trust for the Professionals and fund with Cash equal to the Professional Fee Amount on
    the Effective Date. Professionals shall deliver to the Debtor their estimates for purposes of the
    Reorganized Debtor computing the Professional Fee Amount no later than 3 business days
    prior to the anticipated Effective Date. For the avoidance of doubt, no such estimate shall be
    deemed to limit the amount of the fees and expenses that are the subject of a Professional’s
    final request for payment of Professional Fee Claims Filed with the Bankruptcy Court. If a
    Professional does not provide an estimate, the Debtor may estimate the unpaid and unbilled fees
    and expenses of such Professional. No funds in the Professional Fee Escrow Account shall be
    property of the Estates, and the Professional Fee Escrow Account shall be maintained in trust
    solely for the benefit of Holders of Professional Fee Claims. Any funds remaining in the
    Professional Fee Escrow Account after all Allowed Professional Fee Claims have been paid
    shall be turned over to the Reorganized Debtor.

             From and after the Confirmation Date, any requirement that Professionals comply
    with sections 327 through 331 and 1103 of the Bankruptcy Code in seeking retention or
    compensation for services rendered after such date shall terminate, and the Reorganized Debtor
    may employ and pay any Professional in the ordinary course of business without any further
    notice to or action, order, or approval of the Bankruptcy Court.

                    3.      Priority Tax Claims.

            Except to the extent that a Holder of an Allowed Priority Tax Claim and the Debtor
    (with the consent of the Required Consenting Stakeholders, not to be unreasonably withheld)
    against which such Allowed Priority Tax Claim is asserted agree to a less favorable treatment for




                                                   6
Case 1:18-bk-14408        Doc 109      Filed 05/22/19 Entered 05/22/19 15:32:19                  Desc Main
                                     Document      Page 15 of 48


    such Holder, in full and final satisfaction, settlement, release, and discharge of and in exchange
    for each Allowed Priority Tax Claim, each Holder of such Allowed Priority Tax Claim shall be
    treated in accordance with the terms set forth in section 1129(a)(9)(C) of the Bankruptcy Code
    and, for the avoidance of doubt, Holders of Allowed Priority Tax Claims will receive interest on
    such Allowed Priority Tax Claims after the Effective Date in accordance with sections 511 and
    1129(a)(9)(C) of the Bankruptcy Code.

                    Are any regulatory approvals required to consummate the Plan?

              There are not expected to be any known regulatory approvals that are required to
    consummate the Plan. However, to the extent such any such regulatory approvals or other
    authorizations, consents, rulings, or documents are necessary to implement and effectuate the Plan,
    it is a condition precedent to the Effective Date that they be obtained.

                   What happens to my recovery if the Plan is not confirmed or does not go
            effective?

            In the event that the Plan is not confirmed or does not go effective, there is no assurance
    that the D e b t o r will be able to reorganize its business. It is possible that any alternative may
    provide Holders of Claims and Interests with less than they would have received pursuant to the
    Plan. For a more detailed description of the consequences of an extended chapter 11 case, or of
    a liquidation scenario, see Article XI of this Disclosure Statement, entitled “Best Interests of
    Creditors/Liquidation Analysis,” and the Liquidation Analysis attached hereto as Exhibit D.

                     If the Plan provides that I get a distribution, do I get it upon Confirmation
                    or when the Plan goes effective, and what is meant by “Confirmation,”
                    “Effective Date,” and “Consummation?”

            “Confirmation” of the Plan refers to the Bankruptcy Court’s approval of the Plan.
    Confirmation of the Plan does not guarantee that you will receive the distribution indicated
    under the Plan. After the Plan is confirmed, there are conditions that need to be satisfied or
    waived so that the Plan can be Consummated and go effective. See Article X I of this
    Disclosure Statement entitled “Confirmation of the Plan” for a discussion on the confirmation
    procedures.

            In general, and unless otherwise provided in the Plan, each Holder of an Allowed Claim
    and Interest shall receive the full amount of the distributions that the Plan provides for such
    Allowed Claims and Interests in accordance with the applicable Class on the date the Plan
    becomes effective, i.e., the “Effective Date,” or as soon as reasonably practicable thereafter,
    unless otherwise the Plan provides otherwise.

                    Is there potential litigation related to the Plan?

             Parties in interest may object to the Plan being confirmed, which potentially gives rise to
    litigation. In the event that it becomes necessary to confirm the Plan over a Class’s objection to
    or vote to reject the Plan, the Debtor may seek to confirm the Plan notwithstanding such
    objecting Class’ dissent. The Bankruptcy Court may confirm the Plan pursuant to the
    “cramdown” provisions of the Bankruptcy Code. Section 1129(b) of the Bankruptcy Code
    allows the Bankruptcy Court to confirm a plan that an impaired class has rejected, if it
    determines that the plan meets certain requirements for confirmation.




                                                     7
Case 1:18-bk-14408        Doc 109      Filed 05/22/19 Entered 05/22/19 15:32:19                  Desc Main
                                     Document      Page 16 of 48



             The Bankruptcy Court has established_____________________, 2019, as the deadline to
    object to Confirmation of the Plan (the “Plan Objection Deadline”). All objections to the Plan’s
    Confirmation must be filed with the Bankruptcy Court and served on the Debtor and certain other
    parties in interest in accordance with the order approving the Disclosure Statement and
    Solicitation Procedures so that they are actually received on or before the Plan Objection
    Deadline. The Debtor believes the Plan Objection Deadline, as established by the Bankruptcy
    Court, affords the Bankruptcy Court, the Debtor, and other parties in interest reasonable time to
    consider the objections to the Plan prior to a Confirmation Hearing.

                    How will the preservation of the Causes of Action impact my recovery
                    under the Plan?

            The Plan provides for the retention of all Causes of Action other than those that are
    expressly waived, relinquished, exculpated, released, compromised, or settled.

             In accordance with section 1123(b) of the Bankruptcy Code, the Reorganized Debtor
    shall retain and may enforce all rights to commence and pursue any and all Causes of Action,
    whether arising before or after the Petition Date, including any actions specifically enumerated
    in the Plan Supplement, and the Reorganized Debtor’s rights to commence, prosecute, or settle
    such Causes of Action shall be preserved notwithstanding the occurrence of the Effective Date,
    other than the following: (a) the Causes of Action released by the Debtor pursuant to the
    releases and exculpations contained in the Plan, including in Article VIII of the Plan, which
    shall be deemed released and waived by the Debtor and Reorganized Debtor as of the
    Effective Date; and (b) all Causes of Action that arise under sections 544, 547, 548, and 549 of
    the Bankruptcy Code and state fraudulent conveyance law.

            The Reorganized Debtor may pursue such Causes of Action, as appropriate, in
    accordance with the best interests of the Reorganized Debtor. No Entity may rely on the
    absence of a specific reference in the Plan, the Plan Supplement, or the Disclosure
    Statement to any Cause of Action against it as any indication that the Debtor or the
    Reorganized Debtor will not pursue any and all available Causes of Action against it. The
    Debtor and the Reorganized Debtor expressly reserve all rights to prosecute any and all
    Causes of Action against any Entity. Unless any Causes of Action against an Entity are
    expressly waived, relinquished, exculpated, released, compromised, or settled in the Plan or a
    Bankruptcy Court order, the Reorganized Debtor expressly reserve all Causes of Action,
    for later adjudication, and, therefore no preclusion doctrine, including the doctrines of res
    judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable, or
    otherwise), or laches, shall apply to such Causes of Action upon, after, or as a consequence of
    the Confirmation or Consummation.

             The Reorganized Debtor reserves and shall retain the Causes of Action
    notwithstanding the rejection of any Executory Contract or Unexpired Lease during the
    Chapter 11 Cases or pursuant to the Plan. In accordance with section 1123(b)(3) of the
    Bankruptcy Code, any Causes of Action that a Debtor may hold against any Entity shall vest in
    the Reorganized Debtor. The Reorganized Debtor shall have the exclusive right, authority, and
    discretion to determine and to initiate, file, prosecute, enforce, abandon, settle, compromise,
    release, withdraw, or litigate to judgment any such Causes of Action, or to decline to do any of
    the foregoing, without the consent or approval of any third party or any further notice to or action,
    order, or approval of the Bankruptcy Court.




                                                     8
Case 1:18-bk-14408        Doc 109      Filed 05/22/19 Entered 05/22/19 15:32:19                  Desc Main
                                     Document      Page 17 of 48




                    Will there be releases and exculpation granted to parties in interest as
                    part of the Plan?

             Yes, the Plan proposes to release the Released Parties and to exculpate the Exculpated
    Parties, including each and every signatory to the Settlement and Release Agreement as provided
    under Class 8 of the Plan. The Debtor’s releases, third-party releases, and exculpation provisions
    included in the Plan are an integral part of the Debtor’s overall restructuring efforts and were an
    essential element of the negotiations among the Debtor and the other parties to the Contribution
    and Backstop Commitment Agreement in obtaining their support for the Plan pursuant to the
    terms of the Contribution and Backstop Commitment Agreement.

             The basis for these provisions is the Sixth Circuit decision of In Re: Dow Corning Corp.,
    280 F.3d 648 (2002). Included in the Settlement Agreement and General Release were
    indemnification provisions in favor of Robert Dames and this document was executed by
    numerous stakeholders of the Debtor. Based on the Contribution and Backstop Commitment
    Agreement, those stakeholders, are anticipated to be the Released Parties and the Exculpated
    Parties under the treatment provided under Class 8. Pursuant to the Contribution and Backstop
    Commitment Agreement each signatory of the Settlement Agreement and General Release in
    favor of Robert dames have made substantial and valuable contributions to the Debtor’s
    restructuring through efforts to negotiate and implement the Plan, which will maximize and
    preserve the going-concern value of the Debtor for the benefit of all parties in interest.
    Additionally, the Plan provides through the Contribution and Backstop Commitment Agreement
    and in particular the indemnification claims or otherwise that may be asserted by Robert Dames
    under Class 8 of the Plan, a procedure for the satisfaction of all such claims. In fact, such efforts
    have already been undertaken and as of the date of this Disclosure Statement, claims in a total
    amount of $417,417 for which Mr. Dames was a guarantor have been acquired by KTM, II as
    part of the Backstop Commitment and are treated under Class 4 of the Plan. Accordingly, each
    of the Released Parties and the Exculpated Parties warrants the benefit of the release and
    exculpation provisions.

         IMPORTANTLY, ALL HOLDERS OF CLAIMS OR INTERESTS THAT DO
    NOT FILE AN OBJECTION WITH THE BANKRUPTCY COURT IN THE
    CHAPTER 11 CASES THAT EXPRESSLY OBJECTS TO THE INCLUSION OF SUCH
    HOLDER AS A RELEASING PARTY UNDER THE PROVISIONS CONTAINED IN
    ARTICLE VIII OF THE PLAN AND OPT OUT OF THE RELEASES ON THEIR
    BALLOTS WILL BE DEEMED TO HAVE EXPRESSLY, UNCONDITIONALLY,
    GENERALLY, INDIVIDUALLY, AND COLLECTIVELY CONSENTED TO THE
    RELEASE AND DISCHARGE OF ALL CLAIMS AND CAUSES OF ACTION AGAINST
    THE DEBTOR AND THE RELEASED PARTIES. THE RELEASES ARE AN
    INTEGRAL ELEMENT OF THE PLAN.

            The Debtor believes that the releases and exculpations in the Plan are necessary and
    appropriate and meet the requisite legal standards promulgated by the United States Court of
    Appeals for the Sixth Circuit as provided for under Dow, supra. Moreover, the Debtor will
    present evidence at the Confirmation Hearing to demonstrate the basis for and propriety of the
    release and exculpation provisions. The release, exculpation, and injunction provisions that
    are contained in the Plan are copied in pertinent part below.




                                                     9
Case 1:18-bk-14408       Doc 109     Filed 05/22/19 Entered 05/22/19 15:32:19              Desc Main
                                   Document      Page 18 of 48


                   1.      Releases by the Debtor.

            Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable
    consideration, on and after the Effective Date, each Released Party is deemed released and
    discharged by the Debtor, the Reorganized D e b t o r , and their Estates from any and
    all Causes of Action, including any derivative claims asserted on behalf of the Debtor,
    that the Debtor, the Reorganized Debtor, or their Estates would have been legally entitled
    to assert in their own right (whether individually or collectively) or on behalf of the
    Holder of any Claim or Interest, or that any Holder of any Claim or Interest could have
    asserted on behalf of the Debt or , based on or relating to, or in any manner arising
    from, in whole or in part:

                   (i)     the Debtor, the Debtor’s restructuring efforts, the formulation,
     preparation, dissemination, negotiation, or the Contribution and Backstop Commitment
     Agreement, the Plan, the Disclosure Statement or the Rights Offering Procedures;

                    (ii)    any r estructuring t ransaction, contract, instrument, release, or
     other agreement or document (including providing any legal opinion requested by any
     Entity regarding any transaction, contract, instrument, document, or other agreement
     contemplated by the Plan or the reliance by any Released Party on the Plan or the
     Confirmation Order in lieu of such legal opinion) created or entered into in connection
     with the Contribution and Backstop Commitment Agreement, the Disclosure Statement,
     or the Plan, including the Rights Offering;

                    (iii)  the Chapter 11 Case, the Disclosure Statement, the Plan, the
     Filing of the Chapter 11 Case, the pursuit of Confirmation, the pursuit of
     Consummation, the administration and implementation of the Plan, including the issuance
     or distribution of Securities pursuant to the Plan or the Rights Offering, or the
     distribution of property under the Plan or any other related agreement; or

                  (iv)    any other act or omission, transaction, agreement, event, or other
     occurrence taking place on or before the Effective Date.

            Notwithstanding anything to the contrary in the foregoing, the releases set forth
    above do not release (i) any claims related to any act or omission that is determined in
    a final order to have constituted actual fraud, (ii) the rights of any party under any
    employment agreement or plan, or
    (iii) any post-Effective Date obligations of any party or Entity under the Plan, any
    Restructuring Transaction, or any document, instrument, or agreement (including
    those set forth in the Plan Supplement) executed to implement the Plan.

                   2.      Releases by Holders of Claims and Interests.

            As of the Effective Date, each Releasing Party is deemed to have released and
    discharged each Debtor, Reorganized Debtor, and Released Party from any and all Causes
    of Action, including any derivative claims asserted on behalf of the Debtor, that such Entity
    would have been legally entitled to assert (whether individually or collectively), based on or
    relating to, or in any manner arising from, in whole or in part:

                   (i)     the Debtor, the Debtor’s restructuring efforts, or the formulation,




                                                 10
Case 1:18-bk-14408       Doc 109     Filed 05/22/19 Entered 05/22/19 15:32:19               Desc Main
                                   Document      Page 19 of 48


     preparation, dissemination, negotiation, or the Contribution and Backstop Commitment
     Agreement, the Plan, the Disclosure Statement or the Rights Offering Procedures;

                    (ii)    any r estructuring t ransaction, contract, instrument, release, or
     other agreement or document (including providing any legal opinion requested by any
     Entity regarding any transaction, contract, instrument, document, or other agreement
     contemplated by the Plan or the reliance by any Released Party on the Plan or the
     Confirmation Order in lieu of such legal opinion) created or entered into in connection
     with the Contribution and Backstop Commitment Agreement, the Disclosure Statement,
     or the Plan, including the Rights Offering;

                    (iii)   the Chapter 11 Case, the Disclosure Statement, the Plan, the
     Filing of the Chapter 11 Case, the pursuit of Confirmation, the pursuit of
     Consummation, the administration and implementation of the Plan, including the issuance
     or distribution of New Membership Interests pursuant to the Plan or the Rights Offering,
     or the distribution of property under the Plan or any other related agreement; or

                  (iv)    any other act or omission, transaction, agreement, event, or other
     occurrence taking place on or before the Effective Date.

            Notwithstanding anything to the contrary in the foregoing, the releases set forth
    above do not release (i) any claims related to any act or omission that is determined in
    a final order to have constituted actual fraud or (ii) any post-Effective Date obligations of
    any party or Entity under the Plan, any restructuring transaction, or any document,
    instrument, or agreement (including those set forth in the Plan Supplement) executed to
    implement the Plan.

                   3.      Exculpation.

             Except as otherwise specifically provided in the Plan, no Exculpated Party shall have
    or incur, and each Exculpated Party is hereby released and exculpated from any Cause of
    Action for any claim related to any act or omission in connection with, relating to, or arising
    out of, the Settlement and Release Agreement to Robert Dames and as provided under Class 8 of
    the Plan, the Chapter 11 Case, the formulation, preparation, dissemination, negotiation,
    filing, or termination of the Contribution and Backstop Commitment Agreement or related
    post-petition transactions, the Disclosure Statement, the Plan, the Rights Offering, the
    Rights Offering Procedures, or any restructuring transaction, contract, instrument,
    release or other agreement or document created or entered into in connection with the
    Disclosure Statement or the Plan, the Filing of the Chapter 11 Case, the pursuit of
    Confirmation, the pursuit of Consummation, the administration and implementation of
    the Plan, including the issuance of Membership Interests pursuant to the Plan or the
    Rights Offering, or the distribution of property under the Plan or any other related
    agreement, except for claims related to any act or omission that is determined in a Final
    Order to have constituted actual fraud, willful misconduct, or gross negligence, but in
    all respects such Entities shall be entitled to reasonably rely upon the advice of counsel
    with respect to their duties and responsibilities pursuant to the Plan. The Exculpated Parties
    have, and upon completion of the Plan shall be deemed to have, participated in good
    faith and in compliance with the applicable laws with regard to the solicitation of, and
    distribution of, consideration pursuant to the Plan and, therefore, are not, and on account
    of such distributions shall not be, liable at any time for the violation of any applicable law,




                                                  11
Case 1:18-bk-14408        Doc 109     Filed 05/22/19 Entered 05/22/19 15:32:19                  Desc Main
                                    Document      Page 20 of 48




    rule, or regulation governing the solicitation of acceptances or rejections of the Plan or
    such distributions made pursuant to the Plan.

                    4.       Injunction.

             Except as otherwise expressly provided in the Plan or for obligations issued or
    required to be paid pursuant to the Plan or the Confirmation Order, all Entities and
    specifically Robert Dames that have held, hold, or may hold claims or interests that have
    been released pursuant to the Plan, shall be discharged pursuant to the Plan, or are subject
    to exculpation pursuant to the Plan, are permanently enjoined, from and after the
    Effective Date, from taking any of the following actions against, as applicable, the Debtor,
    the Reorganized Debtor, or the Released Parties or the Exculpated Parties: (i)
    commencing or continuing in any manner any action or other proceeding of any kind on
    account of or in connection with or with respect to any such claims or interests; (ii)
    enforcing, attaching, collecting, or recovering by any manner or means any judgment,
    award, decree, or order against such Entities on account of or in connection with or with
    respect to any such claims or interests; (iii) creating, perfecting, or enforcing any lien or
    encumbrance of any kind against such Entities or the property or the estates of such
    Entities on account of or in connection with or with respect to any such claims or
    interests; (iv) asserting any right of setoff, subrogation, or recoupment of any kind against
    any obligation due from such Entities or against the property of such Entities on account
    of or in connection with or with respect to any such claims or interests unless such Entity
    has timely asserted such setoff right in a document filed with the Bankruptcy Court
    explicitly preserving such setoff, and notwithstanding an indication of a claim or interest
    or otherwise that such Entity asserts, has, or intends to preserve any right of setoff
    pursuant to applicable law or otherwise; and (v) commencing or continuing in any manner
    any action or other proceeding of any kind on account of or in connection with or with respect
    to any such claims or interests released or settled pursuant to the Plan.

                    5.       Release of Liens.

             Except as otherwise specifically provided in the Plan, the New Second Lien in favor of
    Gordon Food Service, or in any contract, instrument, release, or other agreement or document
    created pursuant to the Plan, on the Effective Date and concurrently with the applicable
    distributions made pursuant to the Plan and, in the case of a Secured Claim, satisfaction in full of
    the portion of the Secured Claim that is Allowed as of the Effective Date, all mortgages, deeds of
    trust, Liens, pledges, or other security interests against any property of the Estate shall be fully
    released and discharged, and all of the right, title, and interest of any holder of such
    mortgages, deeds of trust, Liens, pledges, or other security interests shall revert to the
    Reorganized D e b t o r and i t s successors and assigns, without any further approval or order
    of the Bankruptcy Court and without any action or filing being required to be made by the
    Debtor, or any other Holder of a Secured Claim. In addition, at the sole expense of the Debtor or
    the Reorganized Debtor, the Holders of Secured Claims shall execute and deliver all documents
    reasonably requested by the Debtor, Reorganized Debtor to evidence the release of such
    mortgages, deeds of trust, Liens, pledges, and other security interests and shall authorize the
    Reorganized Debtor and its designees to file UCC-3 termination statements and other release
    documentation (to the extent applicable) with respect thereto.




                                                    12
Case 1:18-bk-14408       Doc 109      Filed 05/22/19 Entered 05/22/19 15:32:19                Desc Main
                                    Document      Page 21 of 48


                   How do I vote for or against the Plan?

             Detailed instructions regarding how to vote on the Plan are contained on the ballots
    distributed to Holders of Claims and Interests that are entitled to vote on the Plan.

                   What is the deadline to vote on the Plan?

            The Voting Deadline is ________________, 2019 at 4:00 p.m. (EDT).

                   When is the Confirmation Hearing set to occur?

            The Bankruptcy Court has scheduled the Confirmation Hearing for
    ________________, 2019, at ________,a.m./p.m. (EDT). The Confirmation Hearing may be
    adjourned from time to time without further notice.

             Objections to Confirmation must be filed and served on the Debtor, and certain other
    parties, by no later than _________, 2019 at 4:00 p.m. (EDT) in accordance with the notice of the
    Confirmation Hearing that accompanies this Disclosure Statement and the Disclosure
    Statement Order. (See Exhibit C)

                   What is the purpose of the Confirmation Hearing?

             The confirmation of a plan of reorganization by a bankruptcy court binds the Debtor, any
    issuer of securities under a plan of reorganization, any person acquiring property under a plan of
    reorganization, any creditor or equity interest holder of a Debtor, and any other person or
    entity as may be ordered by the bankruptcy court in accordance with the applicable provisions
    of the Bankruptcy Code. Subject to certain limited exceptions, the order issued by the bankruptcy
    court confirming a plan of reorganization discharges a Debtor from any debt that arose before the
    confirmation of such plan of reorganization and provides for the treatment of such debt in
    accordance with the terms of the confirmed plan of reorganization.

                   What is the Rights Offerings?

            The Rights Offering is an opportunity for all Holders of B Membership Interests of the
    Debtor as well as the general public who are not currently parties to the Contribution and
    Backstop Commitment Agreement to invest up to a total of $25,000 and receive a pro rata share of
    the twenty five percent (25%) of the New A Membership Voting Interest of the Reorganized
    Debtor. The procedures for participating in the Rights Offering are set forth in the Rights
    Offering Procedures. The Rights Offering Procedures will be authorized pursuant to the
    Disclosure Statement Order, and described in Article X of this Disclosure Statement, entitled
    “Rights Offering Procedures.

                    Who do I contact if I have additional questions with respect to this
                    Disclosure Statement or the Plan?

            If you have any questions regarding this Disclosure Statement or the Plan, please
    contact the Debtor’s counsel by the following methods

                    By regular mail, hand delivery, or overnight mail at:




                                                   13
Case 1:18-bk-14408        Doc 109       Filed 05/22/19 Entered 05/22/19 15:32:19                  Desc Main
                                      Document      Page 22 of 48


                   DILLER & RICE, LLC
                   Steven L. Diller (0023320)
                   124 E. Main Street
                   Van Wert, Ohio 45891

                   By electronic mail at:
                   steven@drlawllc.
                   com

                   By telephone at:
                   Telephone (419) 238-5025
                   Facsimile (419) 238-4705

            Copies of the Plan, this Disclosure Statement, and any other publicly filed documents in the
    Chapter 11 Case are available upon written request to the Counsel for the Debtor at the address
    above or by downloading the exhibits and documents from the Bankruptcy Court’s website at
    If you would like to electronically complete and file a Proof of Claim form, you may do
    so at the following web site: https://www.ohsb.uscourts.gov (for a fee).

                   Does the Debtor recommend voting in favor of the Plan?

            Yes. The Debtor believes that the Plan provides for a larger distribution to the Debtor’s
    creditors and equity holders than would otherwise result from any other available alternative.
    The Debtor believes that the Plan, contemplates a significant deleveraging of the Debtor’s balance
    sheet and enables it to emerge from chapter 11 expeditiously, is in the best interest of all Holders
    of Claims and Interests, and that any other alternatives (to the extent they exist) fail to realize or
    recognize the value inherent under the Plan.

                   Who supports the Plan?
          The Debtor, the Stakeholders who have executed the Contribution and Backstop
   Commitment Agreement, Thomas Kearney, the sole holder of A Membership Voting
   Rights of the Debtor, approximately 91% of the existing Class B Membership Interests, the
   holders of 93% of the convertible notes in existence, the landlords for each remaining
   Flipdaddy’s locations, Park National Bank, the main lender to the Debtor and Gordon Food
   Service, the main provider of services and food products to the Debtor.

   IV.      THE DEBTOR’ CONTRIBUTION AND BACKSTOP COMMITMENT
            AGREEMENTAND PLAN.

                    The CONTRIBUTION AND BACKSTOP COMMITMENT AGREEMENT.

            On or about March 15, 2019, the Consenting Stakeholders holding approximately 91%
    of the existing Class B Membership Interests and the holders of 93% of the convertible
    notes in existence, Thomas Kearney, KTM, II and FDX, II entered into the Contribution
    and Backstop Commitment Agreement to a i d a n d implement restructuring transactions in
    insuring the treatment of the claims of Robert Dames under Class 8 as well as provide for capital
    to meet the terms of the Plan on confirmation. The Restructuring Transactions contemplated by
    the Plan will significantly reduce the Debtor funded-debt obligations and result in a stronger




                                                     14
Case 1:18-bk-14408        Doc 109     Filed 05/22/19 Entered 05/22/19 15:32:19                 Desc Main
                                    Document      Page 23 of 48


    balance sheet for the Debtor.

                    The Plan.

            The Plan contemplates the following key terms, among others described herein and
            therein:

                    1.       Issuance and Distribution of a New A Class Membership Interests.

             All Existing Interests in Flipdaddy’s shall be canceled on the Effective Date and
    Reorganized Flipdaddy’s shall issue the New A Class Membership Interests to Holders of
    Claims and Interests entitled to receive such interests pursuant to the Plan, the Rights Offering,
    and the Backstop Commitment Agreement. The issuance of New A Class Membership Interests
    shall be duly authorized without the need for any further corporate action and without any
    further action by the Debtor or Reorganized Debtor or by Holders of any Claims or Interests, as
    applicable. All New A Class Membership Interests issued under the Plan (including the New
    A Class Membership Interests underlying the Rights Offering) shall be duly authorized, validly
    issued, fully paid, and non-assessable.

                    2.      The Rights Offering.

            The Debtor shall distribute the Subscription Rights for the Rights Offering to the
    Rights Offering Offerees as set forth in the Plan and the Rights Offering Procedures.
    Pursuant to the Backstop Commitment Agreement, the Rights Offering Procedures, and the Plan,
    the Rights Offering shall be open to all Rights Offering Participants.

             Upon exercise of the Subscription Rights by the Rights Offering Participants pursuant to
    the terms of the Backstop Commitment Agreement, the Rights Offering Procedures, and the
    Plan, the Reorganized Debtor shall be authorized to issue the New A Class Membership
    Interests in accordance with the Plan, the Backstop Commitment Agreement, and the Rights
    Offering Procedures.

                    3.      Exit from the Chapter 11 Proceedings.

             On the Effective Date, the Reorganized D e b t o r shall enter into any documents
    required in connection with the creation or perfection of assumption of obligations and debts and
    creation of liens in connection therewith. The Confirmation Order shall include approval of the
    Documents, all transactions contemplated thereby, and all actions to be taken, undertakings to
    be made, and obligations to be incurred by the Reorganized Debtor in connection therewith,
    authorization of the Reorganized Debtor to enter into and execute the Documents to the extent a
    party thereto, and authorization for the Reorganized Debtor to create or perfect the Liens in
    connection therewith.

            The lenders under the terms of the Plan shall have valid, binding, and enforceable Liens on
    the collateral specified in, and to the extent required by, the Documents. To the extent
    granted, the guarantees, mortgages, pledges, Liens and other security interests granted
    pursuant to the Documents are granted in good faith as an inducement to the lenders under the
    Plan to extend credit thereunder and shall be deemed not to constitute a fraudulent conveyance
    or fraudulent transfer, shall not otherwise be subject to avoidance, and the priorities of any such
    Liens and security interests shall be as set forth in the relevant Documents.




                                                    15
Case 1:18-bk-14408        Doc 109      Filed 05/22/19 Entered 05/22/19 15:32:19                  Desc Main
                                     Document      Page 24 of 48


                    4.       Cancellation and Termination of all Convertible Notes

            Confirmation of the Plan shall result in the cancellation and termination of all
    convertible notes issued and outstanding. Any convertible note shall be entitled to solely receive
    its Pro Rata share distri buted to unsecured claims under Class 7.

                    5.       Recovery to Holders of Existing Membership Interests.

            On the Effective Date, each Existing A. Membership Interest and B Membership Interest
    held in Flipdaddy’s shall be canceled and shall be of no further force and effect.

                    6.       General Settlement of Claims and Causes of Action.

            Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in
    consideration for the classification, distributions, releases, and other benefits provided under the
    Plan, upon the Effective Date, the provisions of the Plan shall constitute a good faith
    compromise and settlement of all Claims, Interests, Causes of Action, and controversies
    released, settled, compromised, discharged, satisfied, or otherwise resolved pursuant to the
    Plan. The entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval
    of the compromise and settlement of all such Claims, Interests, Causes of Action, and
    controversies, as well as a finding by the Bankruptcy Court that such compromise and
    settlement is in the best interests of the Debtor, the Estate, and Holders of Claims and Interests
    and is fair, equitable, reasonable, and in the best interests of the Debtor and the Estate.

                    7.       Releases.

            The Plan contains certain releases (as described more fully in Article III.K of this
    Disclosure Statement, entitled “Will there be releases and exculpation granted to parties in interest
    as part of the Plan?,), including mutual releases among the Debtor, Reorganized Debtor, and
    certain of key stakeholders. Additionally, all Holders of Claims or Interests that do not file an
    objection with the Bankruptcy Court in the Chapter 11 Case that expressly objects to the
    inclusion of such Holder as Releasing Party under the provisions contained in Article VIII of the
    Plan will be deemed to have expressly, unconditionally, generally, individually, and collectively
    consented to the release and discharge of all Claims and Causes of Action against the Debtor
    and the Released Parties.

    V.      THE DEBTOR’S CORPORATE HISTORY, STRUCTURE AND BUSINESS
            OVERVIEW.

                  The Company’s Corporate History.
           The Company was filed with the Secretary of State of Ohio on December 16, 2009 and
    commenced operations in 2010 being founded by Bob Dames. Prior to creation of
    Flipdaddy’s, Mr. Dames was a salesman who as a result of his travel requirements would
    often ask hotel clerks where he could get a “good burger and a beer.” This question
    ultimately led Mr. Dames into to a five-year-long process of research and seeking funding for
    the project. That process led to a proprietary blend of beef used for the burgers, imaginative
    twists in presentation and utilization of local craft beers. This ultimately led to the opening of
    the first location in the village of Mariemont, Ohio - Flipdaddy’s Brilliant Burgers and Craft Beer
    Bar.




                                                     16
Case 1:18-bk-14408           Doc 109       Filed 05/22/19 Entered 05/22/19 15:32:19                 Desc Main
                                         Document      Page 25 of 48


              Since that opening, the Company continued to operate and expand, opening it’s fourth
       location in Newport Kentucky in 2015. This location was the first location built from the ground
       up, was a combination of the continuing development of the Flipdaddy’s theme and brand, was
       the largest of all the Flipdaddy’s locations and was immediately the largest source of revenue to
       the Company which continues today. At that time, all four Flipdaddy’s locations were within the
       Cincinnati metropolitan area, though Mr. Dame’s vision always included the Flipdaddy’s would
       be a national brand. In July of 2017, Mr. Dames spearheaded the opening of a fifth location in
       Orange Beach, Baldwin County Alabama. Orange Beach is located along the Gulf of Mexico
       and the easternmost community on Alabama’s Gulf Coast.

          During this entire time, Mr. Dames sought and gained substantial outside investments, with
   the singular largest investor being Thomas Kearney. Mr. Kearney and Mr. Dames became
   acquainted as a result of their daughters being college roommates at Miami University, Oxford,
   Ohio.

                   Scope of Operations and Business Overview.

             As indicated, the Debtor’s Operations immediately prior to filing consisted of 5
   locations and then reduced to 4 upon the closing of Orange Beach in September 2018.
   The Debtor utilizes an accrual method of accounting. At the time of the filing of this
   Disclosure Statement and Plan, the Debtor’s 2018 tax return is on extension and not yet
   filed. Below is a summary of the results of operations for the years 2014 through 2018.3

                                                        2015      2016      2017        2018
                                 Gross Receipts        7744721    7621725   7649723     7462557
                                 Cost of Goods Sold    2467521    2255752   2439351     2763790
                    Income
                                 Gross Profit          5277200    5365973   5210372     4698767
                                 Other Income                       26726    127413       14729
                                 Total Income          5277200    5392699   5337785     4713496
                                 Salaries and wages    2066413    2290762   2379106     2646208
                                 Guaranteed Payments                         199895       37450
                                 Repair/maintenance     200687     167780    155841      183157
                    Deductions   Rent                   546272     635908   1107633      981565
                                 Taxes and Licenses     473397     355149    319938      373186
                                 Interest               70642      146211    223934      172847
                                 Depreciation           104986      88926    185340
                                 Employee Benefits       16839       8242     87042       44977
                                 Other Deductions       1372545   1236247   1041056      3597856
                                 Total Deductions      4851781    4929225   5699785      6780546
                                 Net Income/Loss         425419    463474   ( 362000)   (2067050)

              C.      The Debtor’s Prepetition Capital Structure.

              1.     As of the Petition Date, the Debtor’s Equity Interests were held as follows:




   3
    The years 2015-2017 are based on tax returns and 2018 is based on in house accounting without
   depreciation.




                                                          17
Case 1:18-bk-14408            Doc 109     Filed 05/22/19 Entered 05/22/19 15:32:19                        Desc Main
                                        Document      Page 26 of 48



           Members                    Units            Capital          In Kind              %
                                                       Contribution     Contribution
           Class A
           KTM, LLC/T. Kearney        6300                910,000.00                             100%
           Class B
           Edward Biery                       260              -         Services Rendered       2.8%
           Thomas A. Collett                  400         100,000.00                             4.4%
           Louis J. Manetti Trust             100         25,000.00                              1.1%
           The Fortuity Group LLC             600         150,000.00                             6.5%
           Pam Kelley & Chris                 400         100,000.00                             4.4%
           Kelley
           John Kearney                       400         100,000.00                             4.4%

           Lindsay Garber                     10                         Services Rendered       0.1%
           David Maier                        20               -         Services Rendered       0.2%
           Melissa Sullivan                   10                         Services Rendered       0.1%

           Peter Andruszkiewicz               50          105,882.50                             0.5%
           Doug Reynolds                      20           42,353.00                             0.2%
           Iron Family Holdings LLC           25           52,941.25                             0.3%
           Steven A. Crawford                48            101,647.20                            0.5%
           Edward Beadle                     11.8055       25,000.00                             0.1%
           10 Yarmouth Road LLC               24           50,823.60                             0.3%
           Linda Ricca                        2            25,411.80                             0.1%

           Arthur Fuller                     23.6111       50,000.00                             0.3%

           Thomas A. Sacco                    459                       Mngt Services            5.0%
           TOTALS                                      1,839,059.35                              100.0%




    VI.   EVENTS LEADING TO THE CHAPTER 11 FILING.

           Orange Beach Location
            The Orange Beach location (like Newport) was also built from the ground up. A separate,
    wholly owned subsidiary, Flipdaddy’s Alabama, LLC (“the Debtor’s subsidiary”) was created by
    the Company for purposes of leasing the location once completed. At the commencement of this
    case, the Debtor’s subsidiary was party to a Build-to-Suit Lease dated October 11, 2016 (“the
    Lease”) with FD Orange Beach 859, LLC, a Delaware Limited Liability Company (“the
    Landlord”) for property located at 22421 Perdido Beach Blvd., Orange Beach, Alabama. Under
    Lease, the Debtor’s Subsidiary was obligated for a term of 240 months. The Lease was
    guaranteed by the Debtor pursuant to a Guaranty of Lease dated October 7, 2016.

            The location was successful at opening, but by the end of September, 2017, it had begun to
    experience monthly losses and failed to pay the rent for the month of September, 2017. Given the
    cash constraints and the default, Mr. Dames sought an additional cash infusion from
    Thomas Kearney, who along with Mr. Dames held the voting membership units of
    the Company. Mr. Kearney immediately engaged in 2018 Mr. Thomas Sacco who had
    over 30 years experience within the restaurant and food service industries with expertise in
    all types and sizes of organizations and structures.

          Mr. Sacco’s involvement and subsequent report resulted in the determination that the
    Orange Beachy location; unlike all four other locations, was highly seasonal and entirely dependent




                                                        18
Case 1:18-bk-14408           Doc 109      Filed 05/22/19 Entered 05/22/19 15:32:19                     Desc Main
                                        Document      Page 27 of 48


       upon a vacationing customer base as the local population was less than 10,000 year around
       residents. It was also determined that the Orange Beach location was losing anywhere from
       $25,000 to $75,000 a month and it was unlikely that absent concessions and restructuring of the
       then agreements making up the operation, the Orange Beach location would never reach a break-
       even point. Mr. Kearney, as the majority holder of the voting interests, terminated Mr. Dames as
       an employee of both the subsidiary as well as the Company.

              On September 30, 2018, after all efforts at gaining concessions, the decision was made to
       cease operations and surrendered the Orange Beach location to the landlord. At the time of
       surrendering the Orange Beach location, the landlord asserted that basic rent was due in the
       amount of $278,847.25 for the period and months of September 2017 to and including January
       2018, April 2018 through and including August 2018, and October 2018; and real estate taxes of
       $3,791.49 for the period July 3, 2017 through December 31, 2017, for a total of $282,638.74.

       B.     Litigation

       1. The Dames Litigation.

             Upon his termination, Mr. Dames instituted suit in the Hamilton County Court of
       Common Pleas, in litigation styled, Dames, et. al. v. Flipdaddy’s, et. al., Case No. A1804099.
       (“the Dame’s Litigation”) This litigation was settled with all of Mr. Dames interest in the
       Company being acquired.4

       2.     The Orange Beach Litigation.

             As noted above, as a result being unable to gain any concessions to permit continued
       operations, the decision was made to close the location at the end of September 2018. Thereafter,
       suit was instituted against the Debtor on October 31, 2018, in the District Court for Dallas
       County Texas. The Company evaluated t h e p o s s i b i l i t y o f s e t t l e m e n t b y out-of-court
       transactions, but determined that any such transaction did not adequately resolve the other issues
       the Company was facing or for which it was at risk of experiencing in the future. Rather than
       simply hope for a recovery, or enter into inferior transactions without addressing the viability of
       the Debtor’s capital structure and liquidity issues, the lack of liquidity for its operations and in
       order to seek to cap the obligations arising from the Orange Beach operations, the decision
       was made to seek relief under Chapter 11 and the petition was filed on December 6, 2018.

       VII.   MATERIAL DEVELOPMENTS AND EVENTS OF THE CHAPTER 11
              CASE.

       A. Material Post Filing Events

               a. Debtor’s Operations and the Adverse Effects Upon Filing of this Case.

              Immediately upon the filing and with the news of the filing of this case, the
       Debtor began to experience a decline in the customer counts because of the apparent
       perception that the bankruptcy filing was also a cessation of the operations. However, at

   4
     The Settlement Agreement and General Release is subject to confidentiality provisions and therefore the
   terms of the same are not disclosed herein.




                                                        19
Case 1:18-bk-14408     Doc 109     Filed 05/22/19 Entered 05/22/19 15:32:19              Desc Main
                                 Document      Page 28 of 48


    the same time, the Debtor also began to experience an increase in customer counts related
    to holders of various coupon saving programs and gift cards that had been part of the
    previous marketing efforts. This had a dual effect of reducing revenues, yet still
    requiring incurring of expenses related to fulfilling the obligations associated with the
    coupons and gift certificates.

             In addition, as a result of the filing, Costco, one of the vendors that had provided
    for the sale of gift cards issued by the Debtor and purchased by Costco, elected under its
    agreement with the Debtor to unilaterally suspend payments due the Debtor from the sale
    of such cards. Added to this was the decision by American Express to also unilaterally
    withhold payments for meals and services paid for by visiting customers with American
    Express cards due to the agreement with the Debtor. While both of these events were
    ultimately resolved and the funds released, the additional effort and time required to deal
    with the shortfall in revenues and to resolve these matters consumed substantial resources
    and time to resolve the same. Additionally, the loss of customer count and the general
    perception that the Debtor has ceased operations has in the belief of management of the
    Debtor continued to result in a failure to meet the revenue projections even to the date of
    the filing of this Disclosure Statement. The failure to meet these projections has
    eliminated any projected cash expenditures for purposes of advertisement and
    counteracting the negative publicity.

             b. Gordon’s Food Service

            Gordon’s Food Service (“GFS”) was and is the main provider of goods and
    services to the Debtor. These goods and services are provided pursuant to a Master
    Distribution Agreement (the “MDA”) between GFS and the Debtor executed on July 14,
    2016. Prior to the filing and under the MDA, GFS provided the Debtor restaurant
    locations, including the failed Orange Beach facility goods and services. As of the
    petition date, the Debtor owed GFS $321,403.14 for all goods delivered under the MDA
    (the “Prepetition Goods Claim”). The GFS Prepetition Goods Claim included
    $98,125.07 of the Prepetition Goods Claim entitled to administrative priority pursuant to
    11 U.S.C. § 503(b)(9) (the “503(b)(9) Claim”); $46,393.15 of the Prepetition Goods
    Claim is for goods that qualified as “perishable agricultural commodities” under the
    Perishable Agricultural Commodities Act of 1930, as amended, 7 U.S.C. §§ 499a et seq.
    (“PACA Claim”) and $$176,884.92 of the Prepetition Goods Claim is an unsecured
    claim. (“the Unsecured Claim”)

            In addition, if the Debtor would not assume the MDA, additional liability would
    arise including but not limited to a claim for the Debtor’s obligation to repay a prorated
    portion of a signing bonus of the MDA that was utilized in the earlier expansion efforts.
    The Debtor incurred substantial costs in the development of proprietary products that are
    exclusively produced for the Debtor by GFS as part of its operations. As a result, the
    Debtor engaged in extensive negotiations to permit the assumption of the MDA and also
    provide for the treatment and payment of the GFS Prepetition Goods Claim. This
    resulted in the filing of a Motion to Assume the Master Distribution Agreement on May




                                                20
Case 1:18-bk-14408          Doc 109       Filed 05/22/19 Entered 05/22/19 15:32:19                      Desc Main
                                        Document      Page 29 of 48




        14, 2019 which remains pending at the time of this Disclosure Statement. (Doc. No. 104)

             c.       Orange Beach

             On December 20, 2018, the Debtor filed a Motion to Reject the Preferred
       Developer Agreement as well as the Guaranty of the Orange Beach Lease. (Doc. 23.)
       This request was granted on February 14, 2019. Doc. No. 63) Guggenheim Development
       filed a proof of claim of $151,984.00 (Proof of Claim 53) and FD Orange Beach 859, LLC filed a
       proof of claim of 313074.89 (Proof of Claim 54)

            d.        Establishment of the Claim Bar Date

             On February 12, 2019, an order issued establishing the bar date for the filing of general
       claims to be March 21, 2019 (Doc. No. 57) This resulted in 52 claims being timely filed of record
       in this proceeding. These claims have allowed the Debtor to proceed with the development of the
       Plan in this cause.

            e.        Class Action Litigation

            On May 1, 2019, a complaint was filed in the United States District Court for the Southern
   District of Ohio, styled Turner, et. al. v. Flipdaddy’s, LLC and assigned Case No. 1:19-cv-314 and
   served upon the Debtor on May 16, 2019.5 This action asserts that it is brought on behalf of the
   named Plaintiffs as well as all others similarly situated and seeks to recover minimum and overtime
   wages that is asserted are owed by the Debtor under 29 U.S.C. §§206(a) and 207(a) and also
   Kentucky Wage and Hour laws. The Debtor has referred such matter to its insurance carrier and
   disputes such claims.

       B. Corporate Structure Upon Emergence.

                Except as otherwise provided in the Plan (including, for the avoidance of doubt, the
       Restructuring Transactions), the Debtor shall continue to exist after the Effective Date as a
       limited liability company, with all the powers of a limited liability company, pursuant to
       the applicable law in Ohio and Kentucky in which it operates, are amended under the Plan or
       otherwise, and to the extent such documents are amended, such documents are deemed to be
       amended pursuant to the Plan and require no further action or approval (other than any requisite
       filings required under applicable state, provincial, or federal law).

                The following graphic sets forth for purposes of comparison and illustration the
       proposed capital structure contemplated by the Plan and the Contribution and Backstop
       Commitment Agreement with the Debtor’s current capital structure set forth Article V(C)(1),
       on page 21. However; as indicated, pursuant to the Rights Offering and Management Incentives,
       there could be additional members that would dilute the capital structure.



   5
    This Complaint was filed in violation of 11 U.S.C. 362 and request of Plaintiff’s counsel to dismiss the
   action was made, but such request remains without reply at the time of filing of this Disclosure Statement.




                                                        21
Case 1:18-bk-14408            Doc 109     Filed 05/22/19 Entered 05/22/19 15:32:19                Desc Main
                                        Document      Page 30 of 48


              HOLDER              Pre-petition      Pre-Petition         Postpetition    Percentage
                                  Contribution      Percentage Held      Contribution    Projected
              KTM/Kearney         910000            0.647                300000          0.75

              Manetti Trust       25000             0.011                5000            .0066
              Collett             100000            0.044                50000           .0374
              Fortuity            150000            0.065                25000           .05525

              Kelly               100000            0.044                15000           0.0319

              John Kearney        100000            0.044                25000           0.0374
             PAndruszkiewicz      105882            0.005                50000           0.00425
              Reynolds            42353             0.002                25000           0.017
              Iron Holdings       52941             0.003                25000           0.00255
              Crawford            101647            0.005                50000           0.00425
              Beadle              25000             0.001                25000           0.0085
              Yarmouth            50823             0.03                 30000           0.0255
              Ricca               25412             0.01                  5000           0.0092
              Fuller              50824             0.03                 25000           0.0255

              Sacco                                 0.05                                 0.00

              Totals              1839882           1.00                 655000          1.00



    C. The Contribution and Backstop Commitment Agreement and Agreements
    Gained Post-petition

            Since the commencement of the proceeding, the Debtor has negotiated a comprehensive
    financial reorganization pursuant to the Plan, a Contribution and Backstop Commitment
    Agreement to aid in that Plan, permit assumption and cure of necessary executory contracts,
    extend maturities, provide a recovery to all stakeholders, and increase liquidity as well as cutoff
    any further liability for Orange Beach.

              The D e b t o r has a limited number of investors who hold non-voting B membership
    interests along with preferred unsecured notes thereby constituting a concentrated debtholder
    composition.        This composition has provided t h e D e b t o r with a unique opportunity to
    negotiate and achieve a comprehensive restructuring transaction including that group. A s
    indicated, the Plan is supported by 91% of the existing Class B
    Membership Interests and who also hold $760,000 of the convertible
    notes in existence being approximately 90% of such notes.                                    This
    A g r e e m e n t to support a restructuring will maximize participating stakeholder recoveries and
    ensure a viable enterprise upon emergence.
            Put simply, with stakeholder support in place as well as the agreements with Gordon
    Food Service, all landlords and the main lender to the Debtor Park National, the Debtor intends to
    emerge as a stronger, better-capitalized enterprise positioned again to leverage the business
    platform and brand, generate sustained success along with the effort to once again become a
    national brand..




                                                    22
Case 1:18-bk-14408          Doc 109     Filed 05/22/19 Entered 05/22/19 15:32:19                    Desc Main
                                      Document      Page 31 of 48



                Given the Debtor’s core strengths, including a n experienced management team and
       strategic business plan going forward, the management of the Debtor are confident that they
       can implement the Plan’s balance sheet restructuring to ensure the Debtor’s long-term viability
       and success. For these reasons, the Debtor strongly recommend that Holders of Claims and
       Interests entitled to vote to accept or reject the Plan vote to accept the Plan.

           The Contribution and Backstop Commitment Agreement is attached as Exhibit B. The
   Contribution and Backstop Commitment Agreement was largely a product of the need to comply
   with the provisions of the Settlement and Release Agreement that was entered into with Robert
   Dames and to all ensure that those signatories that document would be able by contributing new
   value to the debtor and the Plan so they could if the Plan is confirmed be protected from any
   continued litigation based on the provision within that document wherein Robert Dames would be
   indemnified against “all personal guarantees or obligations ….signed or incurred relating to any
   Flipdaddy’s location.”6 As a result, to insure that such claims would be provided for as
   required under the Dow, supra factors, the need for Backstop Commitments were also
   required.7

             The key financial components and commitments of the Contribution and Backstop
       Commitment Agreement (“the CBC Agreement”) are as follows:

                    The creation of an entity, FDX II, LLC for the express purpose to gain the
                     commitment and holding the contribution of funds for the of recapitalization
                     of Flipdaddy’s, LLC; and
                    Gaining the commitment of the holders of all of the voting membership
                     interests of the Debtor (“Class A Interests”), a majority of the nonvoting
                     interests of the Debtor (“Class B Interests”), and also hold a majority of the
                     preferred convertible notes of the Debtor (“Convertible Notes”) who as part
                     of a rights offering to purchase New Voting Membership Interests to be
                     issued by the Reorganized Debtor.8 (“the Contribution”)
                    As part of the CBC Agreement, Kearney would act, if necessary as a
                     Backstop Commitment Party and in addition KTM, II would also is willing
                     to act as a Backstop Commitment Party for purposes of either acquiring or
                     paying claims subject to the provisions of the Settlement and Release
                     Agreement the Dames Agreement as set forth herein; and
                    If the Plan is confirmed and the injunctive relief granted to all the parties to CBC
                     Agreement, the funds making up the Contribution would be utilized to fund the
                     confirmed Plan.


   6
     Settlement Agreement and General Release.
   7
     Part of the difficulty is that the Settlement Agreement and General Release did not contain a complete
   listing of such obligations nor did the records of the Debtor contain any such schedule.
   8
     Subject to dilution of the New Voting Membership Interests issued (1) in connection with the Management
   Incentive Plan (5%), or (2) any third party also seeking to purchase New Voting Membership Interests and
   (3) any contribution required by Kearney as a Backstop Commitment Party to meet the required amount of
   the Contribution.




                                                      23
Case 1:18-bk-14408            Doc 109      Filed 05/22/19 Entered 05/22/19 15:32:19                    Desc Main
                                         Document      Page 32 of 48


             As previously indicated, the CBC Agreement was executed on or about March 15, 2019.
       There are fifteen signatories to the CBC Agreement and total funds of $355,000 deposited with
       FDX,II for purposes of implementing the Plan if it is confirmed.

              In addition, as part of its Backstop Commitment and the CBC Agreement, KTM, II has
       moved forward with the resolution of all claims that have been identified to be individually
       guaranteed by Robert Dames.9 It is believed that other than certain priority claims that could be
       the obligation of Robert Dames10 as a responsible person and which would be paid at
       confirmation, all possible claims constituting Class 8 have been resolved and therefore satisfies )
       the plan provides a mechanism to pay for all or substantially all of the class or classes
       affected by the injunction; one of the factors set forth in Dow, supra for

               The level of consensus for this comprehensive reorganization reflects the efforts undertaken
       by the Debtor and the Consenting Stakeholders, and the parties’ belief in the Debtor’s prospects as
       a reorganized enterprise. More importantly, notwithstanding the fact that if the Debtor were
       liquidated under Chapter 7, the Plan also proposes to pay in relative terms a material amount to
       unsecured claims and truly reflects a effort to be fair and equitable. In so doing, the Plan is intended
       to eliminate the public perception that the Debtor has closed or is closing and reverse the potential
       adverse effects to the Debtor’s business, customers, and trade partners as a result of the
       restructuring, and thus positioning the Debtor for a prompt emergence from bankruptcy.

               To fund the Debtor’s operations upon emergence from this Chapter 11 Cases, the
       Reorganized debtor will not only have access to the funds from Contribution but also
       the Backstop Commitments. The Debtor believe the combination of these two elements will
       allow them to operate with stability, and successfully fund a go-forward business plan.

       VIII.   RISK FACTORS.

               Holders of Claims or Interests should read and consider carefully the risk factors set
       forth below before voting to accept or reject the Plan. Although there are many risk factors
       discussed below, these factors should not be regarded as constituting the only risks present
       in connection with the D e b t o r ’ s b u s i n e s s or the Plan and its implementation.

             THE DEBTOR HAS PROVIDED THE FOLLOWING RISK FACTOR
       DESCRIPTIONS TO SATISFY THE DISCLOSURE REQUIREMENTS OF SECTION
       1125 OF THE BANKRUPTCY CODE. DISCLOSURE.

                       Bankruptcy Law Considerations.

                The occurrence or non-occurrence of any or all of the following contingencies, and
       any others, could affect distributions available to Holders of Allowed Claims and Interests under
       the Plan but will not necessarily affect the validity of the vote of the Impaired Classes to accept
       or reject the Plan or necessarily require a re-solicitation of the votes of Holders of Claims or
       Interests in such Impaired Classes.




   9
      Proof of Claims 7-14 of Ascentium; Claim Number 29 of Targeted Lease Capital; Claim No. 41 Unify
   Equipment Finance and Claim No. 47 of M-2 Lease Funds, a total of $417,416.57.
   10
      As a “responsible person” under the applicable States statutory framework.




                                                         24
Case 1:18-bk-14408        Doc 109      Filed 05/22/19 Entered 05/22/19 15:32:19                  Desc Main
                                     Document      Page 33 of 48



                    1.       Parties in Interest May Object to the Plan’s Classification of
                             Claims and Interests.

             Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an equity
    interest in a particular class only if such claim or equity interest is substantially similar to the
    other claims or equity interests in such class. The Debtor believes that the classification of the
    Claims and Interests under the Plan complies with the requirements set forth in the Bankruptcy
    Code because the Debtor created Classes of Claims and Interests each encompassing Claims or
    Interests, as applicable, that are substantially similar to the other Claims or Interests, as
    applicable, in each such Class. Nevertheless, there can be no assurance that the Bankruptcy
    Court will reach the same conclusion.

                    2.       The Conditions Precedent to the Effective Date of the Plan May Not
                             Occur.

            As more fully set forth in the Plan, the Effective Date of the Plan is subject to a
    number of conditions precedent. If such conditions precedent are not waived or not met, the
    Effective Date will not take place.

                    3.       The Debtor May Fail to Satisfy Vote Requirements.

             If votes are received in number and amount sufficient to enable the Bankruptcy Court to
    confirm the Plan, the Debtor intends to seek, as promptly as practicable thereafter, Confirmation
    of the Plan. In the event that sufficient votes are not received, the Debtor may seek to confirm an
    alternative chapter 11 plan or transaction. There can be no assurance that the terms of any such
    alternative chapter 11 plan or other transaction would be similar or as favorable to the
    Holders of Interests and Allowed Claims as those proposed in the Plan and the Debtor does not
    believe that any such transaction exists or is likely to exist that would be more beneficial to the
    Estate than the Plan.

                    4.       The Debtor May Not Be Able to Secure Confirmation of the Plan.

             Section 1129 of the Bankruptcy Code sets forth the requirements for confirmation of a
    chapter 11 plan, and requires, among other things, a finding by the Bankruptcy Court that: (a)
    such plan “does not unfairly discriminate” and is “fair and equitable” with respect to
    any non-accepting classes; (b) confirmation of such plan is not likely to be followed by a
    liquidation or a need for further financial reorganization unless such liquidation or
    reorganization is contemplated by the plan; and (c) the value of distributions to non-accepting
    holders of claims or equity interests within a particular class under such plan will not be less than
    the value of distributions such holders would receive if the Debtor were liquidated under
    chapter 7 of the Bankruptcy Code.

             There can be no assurance that the requisite acceptances to confirm the Plan will be
    received. Even if the requisite acceptances are received, there can be no assurance that the
    Bankruptcy Court will confirm the Plan. A non-accepting Holder of an Allowed Claim or
    Interest might challenge either the adequacy of this Disclosure Statement or whether the
    balloting procedures and voting results satisfy the requirements of the Bankruptcy Code or
    Bankruptcy Rules. Even if the Bankruptcy Court determines that this Disclosure Statement, the
    balloting procedures, and voting results are appropriate, the Bankruptcy Court could still
    decline to confirm the Plan if it finds that any of the statutory requirements for Confirmation are




                                                     25
Case 1:18-bk-14408         Doc 109       Filed 05/22/19 Entered 05/22/19 15:32:19                      Desc Main
                                       Document      Page 34 of 48


    not met.

           If a chapter 11 plan of reorganization is not confirmed by the Bankruptcy Court, it is
    unclear whether the Debtor will be able to reorganize the business and what, if anything,
    Holders of Interests and Allowed Claims against them would ultimately receive.

              The D e b t o r , subject to the terms and conditions of the Plan and the
    C o n t r i b u t i o n a n d B a c k s t o p C o m m i t m e n t A g r e e m e n t , reserves the right to
    modify the terms and conditions of the Plan as necessary for Confirmation. Any such
    modifications could result in less favorable treatment of any non-accepting class of Claims or
    Interests, as well as any class junior to such non-accepting class, than the treatment currently
    provided in the Plan. Such a less favorable treatment could include a distribution of property
    with a lesser value than currently provided in the Plan or no distribution whatsoever under the
    Plan.

                     5.       Nonconsensual Confirmation.

             In the event that any impaired class of claims or interests does not accept a chapter
    11 plan, a bankruptcy court may nevertheless confirm a plan at the proponents’ request if at least
    one impaired class (as defined under section 1124 of the Bankruptcy Code) has accepted the plan
    (with such acceptance being determined without including the vote of any “insider” in such
    class), and, as to each impaired class that has not accepted the plan, the bankruptcy court
    determines that the plan “does not discriminate unfairly” and is “fair and equitable” with respect
    to the dissenting impaired class or classes. The Debtor believes that the Plan satisfies these
    requirements, and the Debtor may request such nonconsensual Confirmation in accordance
    with subsection 1129(b) of the Bankruptcy Code. Nevertheless, there can be no assurance that the
    Bankruptcy Court will reach this conclusion. In addition, the pursuit of nonconsensual
    Confirmation or Consummation of the Plan may result in, among other things, increased expenses
    relating to professional compensation.

                     6.       Continued Risk upon Confirmation.

             Even if the Plan is consummated, the Debtor will continue to face a number of risks,
    including certain risks that are beyond their control, such as further deterioration or other
    changes in economic conditions, changes in the e c o n o m y a n d r e s t a u r a n t industry, and
    increasing expenses. See Article VIII.C of this Disclosure Statement, entitled “Risks Related
    to the Debtor’s and the Reorganized Debtor’s Business. Some of these concerns and effects
    typically become more acute when a case under the Bankruptcy Code continues for a protracted
    period without indication of how or when the case may be completed. As a result of these risks
    and others, there is no guarantee that a chapter 11 plan of reorganization as reflected in the
    Plan will achieve the Debtor’s stated goals.

              The Bankruptcy Code provides the Debtor with the exclusive right to propose the Plan
    and prohibits creditors and others from proposing a plan. The Debtor has retained the
    exclusive right to propose the Plan a n d h a s r e q u e s t e d a n e x t e n s i o n o f s u c h
    r i g h t ( D o c . N o . 8 3 ) If the Bankruptcy Court terminates that right, however, or the
    exclusivity period expires, there could be a material adverse effect on the Debtor’s ability to
    achieve Confirmation of the Plan to achieve the Debtor’s stated goals.

           Furthermore, even if the Debtor’s debts are reduced and/or discharged through the Plan, the
    Debtor may need to raise additional funds through public or private debt or equity financing or




                                                        26
Case 1:18-bk-14408        Doc 109     Filed 05/22/19 Entered 05/22/19 15:32:19                  Desc Main
                                    Document      Page 35 of 48


    other various means to fund the Debtor’s business after the completion of the proceedings
    related to the Chapter 11 Case. Adequate funds may not be available when needed or may not
    be available on favorable terms.

                    7.       The Chapter 11 Case May Be Converted to Cases under Chapter
                             7 of the Bankruptcy Code.

             If the Bankruptcy Court finds that it would be in the best interest of creditors and/or the
    Debtor in a chapter 11 case, the Bankruptcy Court may convert a chapter 11 bankruptcy case to a
    case under chapter 7 of the Bankruptcy Code. In such event, a chapter 7 trustee would be
    appointed or elected to liquidate the Debtor’s assets for distribution in accordance with the
    priorities established by the Bankruptcy Code. The Debtor believes that liquidation under
    chapter 7 would result in significantly smaller distributions being made to creditors than those
    provided for in a chapter 11 plan because of (a) the likelihood that the assets would have to be
    sold or otherwise disposed of in a disorderly fashion over a short period of time, rather than
    reorganizing or selling the business as a going concern at a later time in a controlled manner,
    (b) additional administrative expenses involved in the appointment of a chapter 7 trustee, and
    (c) additional expenses and Claims, some of which would be entitled to priority, that would be
    generated during the liquidation, including Claims resulting from the rejection of u nexpired
    Leases and other Executory Contracts in connection with cessation of operations.

                    8.       The Debtor May Object to the Amount or Classification of a
                             Claim or Interest.

             Except as otherwise provided in the Plan, and subject to the terms of the Contribution
    and Backstop Commitment Agreement, the Debtor reserves the right to object to the amount or
    classification of any Claim or Interest under the Plan. The estimates set forth in this Disclosure
    Statement cannot be relied upon by any Holder of a Claim or Interest where such Claim or
    Interest is subject to an objection. Any Holder of a Claim or Interest that is subject to an
    objection thus may not receive its expected share of the estimated distributions described in this
    Disclosure Statement.

                    9.       Risk of Non-Occurrence of the Effective Date.

            Although the Debtor believe that the Effective Date may occur quickly after the
    Confirmation Date, there can be no assurance as to such timing or as to whether the Effective
    Date will, in fact, occur.

                    10.      Contingencies Could Affect Votes of Impaired Classes to Accept or
                             Reject the Plan.

            The distributions available to Holders of Allowed Claims or Existing Interests under the
    Plan can be affected by a variety of contingencies.. The occurrence of any and all such
    contingencies, which could affect distributions available to Holders of Allowed Claims under
    the Plan, will not affect the validity of the vote taken by the Impaired Classes to accept or reject
    the Plan or require any sort of revote by the Impaired Classes.

             The estimated Claims and creditor recoveries set forth in this Disclosure Statement are
    based on various assumptions, and the actual Allowed amounts of Claims and Interests may
    significantly differ from the estimates. Should one or more of the underlying assumptions
    ultimately prove to be incorrect, the actual Allowed amounts of Claims and Interests may vary




                                                    27
Case 1:18-bk-14408        Doc 109      Filed 05/22/19 Entered 05/22/19 15:32:19                  Desc Main
                                     Document      Page 36 of 48


    from the estimated Claims contained in this Disclosure Statement. Moreover, the Debtor cannot
    determine with any certainty at this time, the number or amount of Claims and Interests that will
    ultimately be Allowed. Such differences may materially and adversely affect, among other
    things, the percentage recoveries to Holders of Allowed Claims and Interests under the Plan.

                    11.      Releases, Injunctions, and Exculpations Provisions May Not Be
                             Approved.

             Article VIII of the Plan provides for certain releases, injunctions, and exculpations,
    including a release of liens and third-party releases that may otherwise be asserted against the
    Debtor, Reorganized Debtor, or Released Parties, as applicable. The releases, injunctions, and
    exculpations provided in the Plan are subject to objection by parties in interest and may not be
    approved. If the releases are not approved, certain Released Parties may withdraw their support
    for the Plan.

            The releases provided to the Released Parties and the exculpation provided to the
    Exculpated Parties is necessary to the success of the D e b t o r ’ s reorganization because
    the Released Parties and Exculpated Parties have made significant contributions to the
    Debtor’s reorganizational efforts and ins some cases have agreed to make further
    contributions, but only if they receive the full benefit of the Plan’s release and exculpation
    provisions. The Plan’s release and exculpation provisions are an inextricable component of the
    Contribution and Backstop Commitment Agreement and the significant deleveraging and
    financial benefits to the Reorganized Debtor.

                    Risks Related to Recoveries under the Plan.

                    1.       The Reorganized Debtor May Not Be Able to Achieve the
                             Projected Financial Results.

             The Reorganized Debtor may not be able to achieve their projected financial results. The
    financial projections set forth in this Disclosure Statement represent the Debtor’s management
    team’s best estimate of the Debtor’s future financial performance, which is necessarily based on
    certain assumptions regarding the anticipated future performance of the Reorganized Debtor, as
    well in the greater Cincinnati Metropolitan area in which the Debt or operates in particular and in
    general the restaurant industry as a whole (the “Financial Projections”). The Financial
    Projections are attached hereto as Exhibit E. While the Debtor believes that the Financial
    Projections contained in this Disclosure Statement are reasonable, there can be no assurance
    that they will be realized. If the Debtor does not achieve the projected financial results, the value
    of the New A Class Membership Interests may be negatively affected and the Debtor may lack
    sufficient liquidity to continue operating as planned after the Effective Date. Moreover, the
    financial condition and results of operations of the Reorganized Debtor from and after the
    Effective Date may not be comparable to the financial condition or results of operations
    reflected in the Debtor’s historical financial statements.


                    2.       Certain Tax Implications of the Plan.

            Holders of Allowed Claims and Interests should carefully review this Disclosure
    Statement, entitled “Certain United States Federal Income Tax Consequences of the Plan,” to
    determine how the tax implications of the Plan and the Chapter 11 Cases may adversely affect
    the Reorganized Debtor and Holders of Claims and Interests entitled to vote on the Plan.




                                                     28
Case 1:18-bk-14408        Doc 109     Filed 05/22/19 Entered 05/22/19 15:32:19                  Desc Main
                                    Document      Page 37 of 48



                    3.       The Debtor May Not Be Able to Accurately Report Their Financial
                             Results.

             The Debtor has established internal controls over financial reporting. However, internal
    controls over financial reporting may not prevent or detect misstatements or omissions in the
    Debtor’s financial statements because of their inherent limitations, including the possibility of
    human error, and the circumvention or overriding of controls or fraud. Therefore, even effective
    internal controls can provide only reasonable assurance with respect to the preparation and fair
    presentation of financial statements. If the Debtor fails to maintain the adequacy of their internal
    controls, the Debtor may be unable to provide financial information in a timely and reliable
    manner within the terms of the agreements governing the Debtor’s indebtedness. Any such
    difficulties or failure could materially adversely affect the Debtor’s business, results of
    operations, and financial condition. Further, the Debtor may discover other internal control
    deficiencies in the future and/or fail to adequately correct previously identified control
    deficiencies, which could materially adversely affect the Debtor’s business, results of operations,
    and financial condition.

                   Risks Related to the Debtor and the Reorganized Debtor’s Business.

                    1.       The Reorganized Debtor May Not Be Able to Generate Sufficient
                             Cash to Service All of its Indebtedness.

              The Reorganized Debtor’s ability to make scheduled payments on, or refinance their
    debt obligations, depends on the Reorganized Debtor’s financial condition and operating
    performance, which are subject to prevailing economic, industry, and competitive conditions and
    to certain financial, business, regulatory, and other factors beyond the Reorganized
    D e b t o r ’ s control. The Reorganized Debtor may be unable to maintain a level of cash flow
    from operating activities sufficient to permit the Reorganized Debtor to pay the principal,
    premium, if any, and interest on their indebtedness, including, without limitation, potential
    additional borrowings or contributions upon emergence.

                    2.       Operating in Bankruptcy for a Long Period of Time May Harm the
                             Debtor’s Business.

             The Debtor’s future results will be dependent upon the successful confirmation and
    implementation of a plan of reorganization. Given the impact and adverse results on the
    Debtor’s operations that accompanied the commencement of this case, a long period of
    operations under Bankruptcy Court protection could have further material adverse effect on the
    Debtor’s business, financial condition, results of operations, and liquidity. So long as the
    proceedings related to the Chapter 11 Cases continue, management will be required to spend a
    significant amount of time and effort dealing with the reorganization instead of focusing
    exclusively on business operations. A prolonged period of operating under Bankruptcy Court
    protection also may make it more difficult to retain management and other key personnel
    necessary to the success and growth of the Debtor’s business. In addition, the longer the
    proceedings related to the Chapter 11 Case continue, the more likely it is that customers and
    suppliers will lose confidence in the Debtor’s ability to reorganize the businesses successfully
    and will seek to establish alternative relationships.

            So long as the proceedings related to the Chapter 11 Case continue, the Debtor will be
    required to incur substantial costs for professional fees and other expenses associated with the




                                                    29
Case 1:18-bk-14408           Doc 109       Filed 05/22/19 Entered 05/22/19 15:32:19                         Desc Main
                                         Document      Page 38 of 48


    administration of the Chapter 11 Cases.

            Furthermore, the Debtor cannot predict the ultimate amount of all settlement terms
    for the liabilities that will be subject to a plan of reorganization. Even after a plan of
    reorganization is approved and implemented, the Reorganized Debtor’s operating results may
    be adversely affected by the possible reluctance of prospective lenders and other
    counterparties to do business with a company that recently emerged from bankruptcy
    protection.

                      3.        Financial Results May Be Volatile and May Not Reflect Historical
                                Trends.

             If the Chapter 11 case is prolonged , the Debtor expects that the financial results
    will continue to be volatile as restructuring activities and expenses, contract terminations and
    rejections, and/or claims assessments significantly impact the Debtor’s financial statements.

            In addition, if the Debtor emerges from chapter 11, the amounts reported in subsequent
    consolidated financial statements may materially change relative to historical consolidated
    financial statements, including as a result of revisions to the Debtor’s operating plans
    pursuant to a plan of reorganization. The Debtor also may be required to adopt “fresh start”
    accounting in accordance with Accounting Standards Codification 852 (“Reorganizations”) in
    which case their assets and liabilities will be recorded at fair value as of the fresh start reporting
    date, which may differ materially from the recorded values of assets and liabilities on the
    Debtor’s balance sheets. The Debtor’s financial results after the application of fresh start
    accounting also may be different from historical trends. The Financial Projections contained in
    Exhibit E hereto do not currently reflect the impact of fresh start accounting, which may have a
    material impact on the Financial Projections.

                      4.        The Debtor’s Liquidity Needs May Impact and Revenue.

            The Debtor operates in a seasonal and capital-intensive industry. The Debtor’s
    principal sources of liquidity historically have been cash flow from operations, borrowings
    under various bank-funded facilities and ca p i t a l co n t r i b u t i o ns f r o m s t ak e h o l d e r s . If
    the Debtor’s cash flow from operations remains depressed or decreases even lower because of
    reduced guest counts or expenses increase, or otherwise, the Debtor may not have the ability to
    expend the capital necessary to improve or maintain their current operations, resulting in
    decreased revenues over time.

             In addition to the cash necessary to fund ongoing operations, the Debtor has incurred
    significant professional fees and other costs in connection with t h e Chapter 11 Case and
    expect to continue to incur significant professional fees and costs throughout the Chapter 11
    Case. The Debtor cannot guarantee that cash on hand and cash flow from operations will be
    sufficient to continue to fund their operations and allow the Debtor to satisfy obligations related to
    the Chapter 11 Case until the Debtor is able to emerge from bankruptcy protection.

             The D e b t o r ’ s liquidity, including the ability to meet ongoing operational
    obligations, will be dependent upon, among other things: (a) the ability to continue to comply
    with the terms and condition of the cash collateral orders entered by the Bankruptcy Court in
    connection with the Chapter 11 Case; (b) the ability to maintain adequate cash on hand; (c) the
    ability to generate cash flow from operations; (d) the ability to confirm, and consummate a
    chapter 11 plan or other alternative restructuring transaction; and the cost, duration, and




                                                          30
Case 1:18-bk-14408        Doc 109     Filed 05/22/19 Entered 05/22/19 15:32:19                  Desc Main
                                    Document      Page 39 of 48


    outcome of the Chapter 11 Case. The Debtor’s ability to maintain adequate liquidity depends,
    in part, upon restaurant industry conditions and general economic, financial, competitive, and
    other factors beyond the Debtor’s control. In the event that cash on hand and cash flow from
    operations are not sufficient to meet the Debtor’s liquidity needs, the Debtor may be required to
    seek additional financing. The Debtor can provide no assurance that additional financing would
    be available or, if available, offered to the Debtor on acceptable terms. The Debtor’s access to
    additional financing is, and for the foreseeable future likely will continue to be, extremely
    limited if it is available at all. The Debtor’s long-term liquidity requirements and the adequacy
    of their capital resources are difficult to predict at this time.


                    5.       The Loss of Key Personnel Could Adversely Affect the Debtor’s
                             Operations.

            The Debtor’s operations have been dependent on a relatively small group of key
    management personnel and a highly-skilled employee base. The Debtor’s recent liquidity
    issues and the Chapter 11 Case has created distraction, uncertainty and stress for key
    management personnel and employees. The Debtor has lost several long term employees in the
    short time this case has been pending and while such turnover in the restaurant industry can
    be significant, the Debtor may be unable to find acceptable replacements with comparable skills
    and experience and the loss of such key management personnel could adversely affect the
    Debtor’s ability to operate the business. In addition, a loss of key personnel or material erosion
    of employee morale at all levels could have a material adverse effect on the Debtor’s ability to
    meet customer expectations, thereby adversely affecting the Debtor’s business and the results of
    operations.

                    6.       Certain Claims May Not Be Discharged and Could Have a Material
                             Adverse Effect on the Debtor’s Financial Condition and Results of
                             Operations.

            The Bankruptcy Code provides that the confirmation of a plan of reorganization discharges
    a Debtor from substantially all debts arising prior to confirmation. With few exceptions, all
    Claims that arise prior to the Debtor’s filing of their Petitions or before confirmation of the plan
    of reorganization (a) would be subject to compromise and/or treatment under the plan of
    reorganization and/or (b) would be discharged in accordance with the terms of the plan of
    reorganization. Any Claims not ultimately discharged through a plan of reorganization could be
    asserted against the reorganized entity and may have an adverse effect on the Reorganized
    Debtor’s financial condition and results of operations.

    IX.     SOLICITATION AND VOTING PROCEDURES.

             This Disclosure Statement, which is accompanied by a ballot or ballots to be used for
    voting on the Plan, is being distributed to the Holders of Claims and Interests in those Classes
    that are entitled to vote to accept or reject the Plan. The procedures and instructions for voting
    and related deadlines are set forth in the exhibits annexed to the Disclosure Statement Order,
    which is attached hereto as Exhibit C.

             The Disclosure Statement Order is incorporated herein by reference and should be
    read in conjunction with this Disclosure Statement in formulating a decision to vote to accept or
    reject the Plan.




                                                    31
Case 1:18-bk-14408       Doc 109      Filed 05/22/19 Entered 05/22/19 15:32:19                  Desc Main
                                    Document      Page 40 of 48



          THE DISCUSSION OF THE SOLICITATION AND VOTING PROCESS SET FORTH IN
                  THIS DISCLOSURE STATEMENT IS ONLY A SUMMARY.
       PLEASE REFER TO THE DISCLOSURE STATEMENT ORDER ATTACHED HERETO FOR A
       MORE COMPREHENSIVE DESCRIPTION OF THE SOLICITATION AND VOTING PROCESS.

                    Holders of Claims and Interests Entitled to Vote on the Plan.

              Under the provisions of the Bankruptcy Code, not all holders of claims against or
     interests in a Debtor are entitled to vote on a chapter 11 plan. The table in Article III.C of
     this Disclosure Statement, entitled “Am I entitled to vote on the Plan?,” provides a summary of
     the status and voting rights of each Class (and, therefore, of each Holder within such Class
     absent an objection to the Holder’s Claim or Interest) under the Plan.

              The Debtor is soliciting votes to accept or reject the Plan from Holders of Claims and
     Interests in Class 1,Class 3,Class 4, Class 7, Class 8 and Class 9 (collectively, the “Voting
     Classes”). The Holders of Claims and Interests in the Voting Classes are Impaired under the
     Plan and may, in certain circumstances, receive a distribution under the Plan. Accordingly,
     Holders of Claims or Interests in the Voting Classes have the right to vote to accept or reject
     the Plan.

              The Debtor is not soliciting votes from Holders of Claims or Interests in Classes 2,5 and
    6. Additionally, the Disclosure Statement Order provides that certain Holders of Claims or
    Interests in the Voting Classes, such as those Holders whose Claims or Interests have been
    disallowed or are subject to a pending objection, are not entitled to vote to accept or reject the
    Plan.

                    Voting Record Date.

               The Voting Record Date is______, 2019. The Voting Record Date is the date on
     which it will be determined which Holders of Claims and Interests in the Voting Classes are
     entitled to vote to accept or reject the Plan and whether Claims and Interests have been
     properly assigned or transferred under Bankruptcy Rule 3001(e) such that an assignee or
     transferee, as applicable, can vote to accept or reject the Plan as the Holder of a Claim or
     Interest.

                    Voting on the Plan.

             The Voting Deadline is________, 2019 at 4:00 p.m. (EDT).. In order to be counted
     as votes to accept or reject the Plan, all ballots must be (1) properly executed, completed,
     and delivered (either by using the envelope provided, by first class mail, overnight
     courier, or personal delivery) so that the ballots are actually received by or before the
     Voting Deadline at the following address:




                                                    32
Case 1:18-bk-14408         Doc 109      Filed 05/22/19 Entered 05/22/19 15:32:19                    Desc Main
                                      Document      Page 41 of 48


                                               DELIVERY OF BALLOTS

                      By regular mail, hand delivery, or overnight mail at:

                     DILLER & RICE, LLC
                     Steven L. Diller (0023320)
                     124 E. Main Street
                     Van Wert, Ohio 45891

                   By electronic mail at:
                      PLEASE SELECT     steven@drlawllc.com
                                           JUST ONE OPTION PARKER
                                                             TO VOTE.
                                          BALLOT PROCESSING
             EITHER RETURN PROPERLY EXECUTED PAPER            C/OBALLOT WITH
                                               PRIME CLERK
                                         YOURRDVOTE OR RD
                             VOTE VIA830     3 AVENUE 3MAIL
                                          ELECTRONIC       FLOOR
                                                              TO
                                            NEW YORK, NY 10022
                 :
                                          steven@drlawllc.com
         If you received an envelope addressed to your nominee, please return your ballot to your nominee,
          allowing enough time for your nominee to cast your vote on a ballot before the Voting Deadline.
            Holders of Claims or Interests who cast a ballot via electronic mail to
    steven@drlawllc.com should NOT also submit a paper ballot.

         FOR ANY BALLOT CAST VIA ELECTRONIC MAIL, THE RECEIVED
    DATE AND TIME IN THE INBOX WILL BE USED AS THE TIMESTAMP FOR
    RECEIPT.

         IF YOU HAVE ANY QUESTIONS ABOUT THE SOLICITATION OR
    VOTING PROCESS, PLEASE CONTACT STEVEN L. DILLER AT (419) 238-5025.
    ANY BALLOT RECEIVED AFTER THE VOTING DEADLINE OR OTHERWISE
    NOT IN COMPLIANCE WITH THE DISCLOSURE STATEMENT ORDER WILL
    NOT BE COUNTED.

                    Ballots Not Counted.

             No ballot will be counted toward Confirmation if, among other things: (1) it is
    illegible or contains insufficient information to permit the identification of the Holder of the
    Claim or Interest; (2) it was transmitted by means other than as specifically set forth in the
    ballots; (3) it was cast by an entity that is not entitled to vote on the Plan; (4) it was cast for a
    Claim or Interest listed in the Debtor’s schedules as contingent, unliquidated, or disputed for
    which the applicable Bar Date has passed and no proof of claim was timely filed; (5) it was
    cast for a Claim or Interest that is subject to an objection pending as of the Voting Record
    Date (unless temporarily allowed in accordance with the Disclosure Statement Order); (6) it was
    sent to the Debtor, (7) it is unsigned; or (8) it is not clearly marked to either accept or reject the
    Plan or it is marked both to accept and reject the Plan. Please refer to the Disclosure
    Statement Order for additional requirements with respect to voting to accept or reject the
    Plan.


    X.      RIGHTS OFFERING PROCEDURES.


            The procedures and instructions for exercising Subscription Rights, as applicable, are set




                                                      33
Case 1:18-bk-14408             Doc 109       Filed 05/22/19 Entered 05/22/19 15:32:19                              Desc Main
                                           Document      Page 42 of 48


    forth in the Rights Offering Procedures. The Rights Offering Procedures will be authorized
    pursuant to the Disclosure Statement Order, which is attached to this Disclosure Statement as
    Exhibit C. The Rights Offering Procedures are incorporated herein by reference and should
    be read in conjunction with this Disclosure Statement in formulating a decision to exercise
    Subscription Rights. The discussion of the Rights Offering Procedures set forth in this
    Disclosure Statement is only a summary. Please refer to the Rights Offering Procedures
    attached hereto for a more comprehensive description.

          IN ORDER TO PARTICIPATE IN THE RIGHTS OFFERING, EACH
    ELIGIBLE HOLDER MUST COMPLETE ALL THE STEPS OUTLINED IN THE
    RIGHTS OFFERING PROCEDURES. IF ALL OF THE STEPS OUTLINED IN THE
    RIGHTS OFFERING PROCEDURES ARE NOT COMPLETED BY THE
    SUBSCRIPTION EXPIRATION DEADLINE OR THE BACKSTOP FUNDING
    DEADLINE, AS APPLICABLE, THE ELIGIBLE HOLDER SHALL BE DEEMED
    TO HAVE FOREVER AND IRREVOCABLY RELINQUISHED AND WAIVED ITS
    RIGHT TO PARTICIPATE IN THE RIGHTS OFFERING.

    XI.       CONFIRMATION OF THE PLAN.

                       Requirements for Confirmation of the Plan.

             Among the requirements for Confirmation of the Plan pursuant to section 1129 of the
    Bankruptcy Code are: (1) the Plan is accepted by all Impaired Classes of Claims or
    Interests11, or if rejected by an Impaired Class, the Plan “does not discriminate unfairly” and
    is “fair and equitable” as to the rejecting Impaired Class; (2) the Plan is feasible; and (3) the
    Plan is in the “best interests” of Holders of Claims or Interests.

             At the Confirmation Hearing, the Bankruptcy Court will determine whether the Plan
    satisfies all of the requirements of section 1129 of the Bankruptcy Code. The Debtor believes
    that: (1) the Plan satisfies, or will satisfy, all of the necessary statutory requirements of
    chapter 11 for plan confirmation; (2) the Debtor has complied, or will have complied, with all of
    the necessary requirements of chapter 11 for plan confirmation; and (3) the Plan has been
    proposed in good faith.

                       Best Interests of Creditors/Liquidation Analysis.

             Often called the “best interests” test, section 1129(a)(7) of the Bankruptcy Code
    requires that a bankruptcy court find, as a condition to confirmation, that a chapter 11 plan
    provides, with respect to each impaired class, that each holder of a claim or an equity interest in
    such impaired class either (1) has accepted the plan or (2) will receive or retain under the plan
    property of a value that is not less than the amount that the non-accepting holder would receive
    or retain if the Debtor liquidated under chapter 7.


    11
        A class of claims or equity interests is “impaired” within the meaning of section 1124 of the Bankruptcy Code unless
    the plan:
    (a)      leaves unaltered the legal, equitable and contractual rights to which the claim or equity interest entitles the
    holder of such claim or equity interest; or (b) cures any default, reinstates the original terms of such obligation,
    compensates the holder for certain damages or losses, as applicable, and does not otherwise alter the legal, equitable,
    or contractual rights to which such claim or equity interest entitles the holder of such claim or equity interest.
    (b)




                                                              34
Case 1:18-bk-14408       Doc 109      Filed 05/22/19 Entered 05/22/19 15:32:19                 Desc Main
                                    Document      Page 43 of 48



             Attached hereto as Exhibit D and incorporated herein by reference is a liquidation
    analysis (the “Liquidation Analysis”) prepared by the Debtor with the assistance of the
    Debtor’s advisors. As reflected in the Liquidation Analysis, the Debtor believes that liquidation
    of the Debtor’s business under chapter 7 of the Bankruptcy Code would result in substantial
    diminution in the value to be realized by Holders of Claims or Interests as compared to
    distributions contemplated under the Plan. Consequently, the Debtor and its management believe
    that Confirmation of the Plan will provide a substantially greater return to Holders of Claims or
    Interests than would a liquidation under chapter 7 of the Bankruptcy Code.

             If the Plan is not confirmed, and the Debtor fails to propose and confirm an alternative
    plan of reorganization, the Debtor’s business may be liquidated pursuant to the provisions of
    a chapter 11 liquidating plan. In liquidations under chapter 11, the Debtor’s assets could be
    sold in an orderly fashion over a more extended period of time than in a liquidation under
    chapter 7. Thus, a chapter 11 liquidation may result in larger recoveries than a chapter 7
    liquidation, but the delay in distributions could result in lower present values received and
    higher administrative costs. Any distribution to Holders of Claims or Interests (to the extent
    Holders of Interests would receive distributions at all) under a chapter 11 liquidation plan would
    most likely be substantially delayed. Most importantly, the Debtor believes that any
    distributions to creditors in a chapter 11 liquidation scenario would fail to capture the
    significant going concern value of their businesses, which is reflected in the New A Class
    Membership Interests to be distributed under the Plan. Accordingly, the Debtor believes that a
    chapter 11 liquidation would not result in distributions as favorable as those under the Plan.

                   Feasibility.

            Section 1129(a)(11) of the Bankruptcy Code requires that confirmation of a plan of
    reorganization is not likely to be followed by the liquidation, or the need for further financial
    reorganization of the Debtor, or any successor to the Debtor (unless such liquidation or
    reorganization is proposed in such plan of reorganization).

             To determine whether the Plan meets this feasibility requirement, the Debtor, with the
    assistance of its advisors and managements, have analyzed their ability to meet their respective
    obligations under the Plan. Creditors and other interested parties should review Article VIII of
    this Disclosure Statement, entitled “Risk Factors,” for a discussion of certain factors that may
    affect the future financial performance of the Reorganized Debtor.

            The Financial Projections attached hereto as Exhibit E and incorporated herein by
    reference. Based upon the Financial Projections, the Debtor believes that i t will be a viable
    operation following the Chapter 11 Case and that the Plan will meet the feasibility requirements
    of the Bankruptcy Code.

                   Acceptance by Impaired Classes.

            The Bankruptcy Code requires, as a condition to confirmation, except as described in the
    following section, that each class of claims or equity interests impaired under a plan, accept the
    plan. A class that is not “impaired” under a plan is deemed to have accepted the plan and,
    therefore, solicitation of acceptances




                                                   35
Case 1:18-bk-14408            Doc 109       Filed 05/22/19 Entered 05/22/19 15:32:19                                Desc Main
                                          Document      Page 44 of 48


    with respect to such a class is not required.12

             Section 1126(c) of the Bankruptcy Code defines acceptance of a plan by a class of
    impaired claims or interest as acceptance by holders of at least two-thirds in dollar amount and
    more than one-half in a number of allowed claims or interests in that class, counting only those
    claims or interests that have actually voted to accept or to reject the plan. Thus, a Class of Claims
    or Interests will have voted to accept the Plan
    only if two-thirds in amount and a majority in number of the Allowed Claims or Interests in such
    class that vote on the Plan actually cast their ballots in favor of acceptance.

             Section 1126(d) of the Bankruptcy Code defines acceptance of a plan by a class of
    impaired equity interests as acceptance by holders of at least two-thirds in amount of allowed
    interests in that class, counting only those interests that have actually voted to accept or to reject
    the plan. Thus, a Class of Interests will have voted to accept the Plan only if two-thirds in
    amount of the Existing Interests in such class that vote on the Plan actually cast their ballots in
    favor of acceptance.

            Pursuant to Article III.E of the Plan, if a Class contains Claims or Interests eligible to
    vote and no Holders of Claims or Interests eligible to vote in such Class vote to accept or reject
    the Plan, the Holders of such Claims or Interests in such Class shall be deemed to have accepted
    the Plan.

                      Confirmation without Acceptance by All Impaired Classes.

            Section 1129(b) of the Bankruptcy Code allows a bankruptcy court to confirm a plan
    even if all impaired classes have not accepted it; provided, that the plan has been accepted by
    at least one impaired class. Pursuant to section 1129(b) of the Bankruptcy Code,
    notwithstanding an impaired class’s rejection or deemed rejection of the plan, the plan will be
    confirmed, at the plan proponent’s request, in a procedure commonly known as a “cramdown”
    so long as the plan does not “discriminate unfairly” and is “fair and equitable” with respect to
    each class of claims or equity interests that is Impaired under, and has not accepted, the
    plan.

            If any impaired class rejects the Plan, the Debtor reserves the right to seek to confirm
    the Plan utilizing the “cramdown” provision of section 1129(b) of the Bankruptcy Code. To
    the extent that any impaired class rejects the Plan or is deemed to have rejected the Plan, the
    Debtor may request Confirmation of the Plan, as it may be modified from time to time, under
    section 1129(b) of the Bankruptcy Code. The Debtor reserves the right to alter, amend, modify,
    revoke, or withdraw the Plan or any Plan Supplement document, including the right to amend or
    modify the Plan or any Plan Supplement document to satisfy the requirements of section 1129(b)
    of the Bankruptcy Code.

                       1.        No Unfair Discrimination.

            The “unfair discrimination” test applies to classes of claims or interests that are of equal
    priority and are receiving different treatment under a plan. The test does not require that the

    9    Terms used in this Article X but not otherwise defined in this Disclosure Statement or the Plan have the
         meanings, if any, given to them in the Rights Offering Procedures.
    10




                                                             36
Case 1:18-bk-14408           Doc 109       Filed 05/22/19 Entered 05/22/19 15:32:19                         Desc Main
                                         Document      Page 45 of 48


    treatment be the same or equivalent, but that treatment be “fair.” In general, bankruptcy
    courts consider whether a plan discriminates unfairly in its treatment of classes of claims or
    interests of equal rank (e.g., classes of the same legal character). Bankruptcy courts will take
    into account a number of factors in determining whether a plan discriminates unfairly. A plan
    could treat two classes of unsecured creditors differently without unfairly discriminating
    against either class.

                      2.        Fair and Equitable Test.

             The “fair and equitable” test applies to classes of different priority and status (e.g.,
    secured versus unsecured) and includes the general requirement that no class of claims or interests
    receive more than 100% of the amount of the allowed claims or interests in the class. As to the
    dissenting class, the test sets different standards depending upon the type of claims or equity
    interests in the class.

             The Debtor submits that if the Debtor “cramdowns” the Plan pursuant to section
    1129(b) of the Bankruptcy Code, the Plan is structured so that it does not “discriminate
    unfairly” and satisfies the “fair and equitable” requirement. With respect to the unfair
    discrimination requirement, all Classes under the
    Plan are provided treatment that is substantially equivalent to the treatment that is provided to other
    Classes that have equal rank. With respect to the fair and equitable requirement, no Class under
    the Plan will receive more than 100% of the amount of Allowed Claims or Interests in that Class.
    The Debtor believes that the Plan and the treatment of all Classes of Claims or Interests under the
    Plan satisfy the foregoing requirements for nonconsensual Confirmation of the Plan.

                     Valuation of the DEBTOR.

            In conjunction with formulating the Plan and satisfying its obligations under section
    1129 of the Bankruptcy Code, the Debtor determined that it was not necessary to estimate the
    post-Confirmation going concern value of the Debtor. Accordingly, the Debtor does not include
    any Valuation Analysis on a go forward basis. The basis for this determination is that absent the
    involvement and backing of the stakeholders, the consensus and support of the Plan would be
    eliminated. If a Plan is confirmed without involvement of the stakeholders, the support of the
    Lender, Gordon Food Service and the landlords would be eliminated as well. These facts along
    with the Liquidation Analysis further supports the Debtor’s conclusion that the treatment of
    Classes under the Plan is fair and equitable and otherwise satisfies the Bankruptcy Code’s
    requirements for confirmation.

    XII.     CERTAIN SECURITIES LAW MATTERS.

                      New A Class Membership Interests and Rights Offering Shares

             As discussed herein, the Plan and the Contribution and Backst op Commitment
    Agreement provides for Reorganized Flipdaddy’s to distribute: (1) New A Class Membership
    Interests to Holders of Existing Class A and Class B Membership Interests under the Contribution and
    Backstop Commitment Agreement (2) New A Class Membership Interests under the Management
    Incentive Plan; (3) New A Class Membership Interests consisting of Unsubscribed Shares
    issued to a n y i n d i v i d u a l t h a t s e e k s t o a c q u i r e s u c h i n t e r e s t s u n d e r t h e
    Rights Offering.




                                                          37
Case 1:18-bk-14408        Doc 109     Filed 05/22/19 Entered 05/22/19 15:32:19                 Desc Main
                                    Document      Page 46 of 48


             The Debtor believes that the offer and if applicable the sale of the New A Class
    Membership Interests, pursuant to the Plan and the Contribution and Backstop
    Commitment Agreement is, and subsequent transfers of the New A Class Membership
    Interests will be, exempt from federal and state securities registration requirements under various
    provisions of the Securities Act, the Bankruptcy Code, and any applicable state Blue Sky Law.

         RECIPIENTS OF NEW A CLASS MEMBERSHIP INTERESTS AND NEW
    WARRANTS ARE URGED TO CONSULT WITH THEIR OWN LEGAL ADVISORS
    AS TO THE AVAILABILITY OF ANY EXEMPTION FROM REGISTRATION
    UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE BLUE SKY LAW.

            B.       New A Class Membership Interests and the Management Incentive Plan.

             The Confirmation Order shall authorize the Reorganized Flipdaddy’s Board to adopt and
    enter into the Management Incentive Plan. The issuance of New A Class Membership Interests ,
    if any, under the Management Incentive Plan would dilute all New A Class Membership Interests
    issued pursuant to the Restructuring Transactions. The New A Class Membership Interests,
    including New A Class Membership Interests issued under the Management Incentive Plan, is
    also subject to dilution in connection with the exercise of the Rights Offering.

    XIII.    CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES
             OF THE PLAN.

                    Introduction.

             The following discussion summarizes certain U.S. federal income tax consequences of
    the implementation of the Plan to the DEBTOR, the Reorganized DEBTOR, and certain
    Holders of Claims and Interests entitled to vote on the Plan, and it does not address the U.S.
    federal income tax consequences to Holders of Claims or Interests not entitled to vote on the
    Plan. This summary is based on the Internal Revenue Code of 1986, as amended (the “Tax
    Code”), the U.S. Treasury Regulations promulgated thereunder (“Treasury Regulations”),
    judicial decisions, revenue rulings and revenue procedures of the Internal Revenue Service (the
    “IRS”), and any other published administrative rules and pronouncements of the IRS, all as in
    effect on the date hereof (collectively, “Applicable Tax Law”). The Debtor has not requested,
    and will not request, any ruling or determination from the IRS or any other taxing authority with
    respect to the tax consequences discussed herein. Changes in the rules or new interpretations of
    the rules may have retroactive effect and could significantly affect the U.S. federal income
    tax consequences described herein. The discussion below is not binding upon the IRS or the
    courts, and no assurance can be given that the IRS would not assert, or that a court would not
    sustain, a different position than any position discussed herein.

             This summary does not address non-U.S., state, local or non-income tax consequences of
    the Plan (including such consequences with respect to the Debtor or the Reorganized Debtor),
    nor does it purport to address all aspects of U.S. federal income taxation that may be relevant
    to a Holder in light of its individual circumstances or to a Holder that may be subject to
    special tax rules (such as persons who are related to the Debtor within the meaning of the Tax
    Code, persons liable for alternative minimum tax, U.S. holders whose functional currency is not
    the U.S. dollar, U.S. expatriates, broker-dealers, banks, mutual funds, insurance companies,
    financial institutions, small business investment companies, regulated investment companies,
    tax-exempt organizations, controlled foreign corporations, passive foreign investment




                                                    38
Case 1:18-bk-14408        Doc 109     Filed 05/22/19 Entered 05/22/19 15:32:19                  Desc Main
                                    Document      Page 47 of 48


    companies, partnerships (or other entities treated as partnerships or other pass-through entities),
    beneficial owners of partnerships (or other entities treated as partnerships or other pass-through
    entities), subchapter S corporations, Holders of Claims or Interests who will hold the New A
    Class Membership Interests as part of a straddle, hedge, conversion transaction, or other
    integrated investment, persons using a mark-to-market method of accounting, and Holders of
    Claims or Interests who are themselves in bankruptcy). Furthermore, this summary assumes
    that a Holder of a Claim or Interest holds only Claims or Interests in a single Class and holds
    such Claims or Interests only as a “capital asset” (within the meaning of section 1221 of the Tax
    Code). This summary also assumes that the Claims to which any of the Debtor are a party will be
    respected for U.S. federal income tax purposes in accordance with their form, and that the
    Claims constitute interests in the Debtor “solely as a creditor” for purposes of section 897 of the
    Tax Code. The U.S. federal income tax consequences of the implementation of the Plan to the
    Debtor, the Reorganized Debtor, and Holders of Claims and Interests described below also may
    vary depending on the nature of any Restructuring Transactions that the Debtor and/or
    Reorganized Debtor engage in. This summary does not address the U.S. federal income tax
    consequences to Holders (a) whose Claims are Unimpaired or otherwise entitled to payment
    in full under the Plan, or (b) that are deemed to accept or deemed to reject the Plan.

             For purposes of this discussion, a “U.S. Holder” is a Holder of a Claim or Interest
    (including a beneficial owner of Claims or Interests) that, for U.S. federal income tax
    purposes, is: (1) an individual citizen or resident of the United States for U.S. federal income
    tax purposes; (2) a corporation (or other entity treated as a corporation for U.S. federal income
    tax purposes) created or organized under the laws of the United States, any state thereof or the
    District of Columbia; (3) an estate the income of which is subject to U.S. federal income taxation
    regardless of the source of such income; or (4) a trust (a) if a court within the United States is
    able to exercise primary jurisdiction over the trust’s administration and one or more United
    States persons (within the meaning of section 7701(a)(30) of the Tax Code) have authority to
    control all substantial decisions of the trust or (b) that has a valid election in effect under
    applicable Treasury Regulations to be treated as a United States person. For purposes of this
    discussion, a “Non-U.S. Holder” is any Holder of a Claim that is neither a U.S. Holder nor a
    partnership (or other entity treated as a partnership or other pass-through entity for U.S.
    federal income tax purposes).

             If a partnership (or other entity treated as a partnership or other pass-through entity for
    U.S. federal income tax purposes) is a Holder of a Claim or Interest, the tax treatment of a
    partner (or other beneficial owner) generally will depend upon the status of the partner (or other
    beneficial owner) and the activities of the entity. Partners (or other beneficial owners) of
    partnerships (or other entities treated as partnerships or other pass-through entities for U.S.
    federal income tax purposes) that are Holders of Claims or Interests are urged to consult their
    respective tax advisors regarding the U.S. federal income tax consequences of the Plan.


                                   [Remainder of page intentionally left blank.]




                                                    39
Case 1:18-bk-14408        Doc 109      Filed 05/22/19 Entered 05/22/19 15:32:19                  Desc Main
                                     Document      Page 48 of 48


   RECOMMENDATION.

             In the opinion of the Debtor, the Plan is preferable to all other available alternatives and
    provides for a larger distribution to the Debtor’s creditors than would otherwise result in
    any other scenario. Accordingly, the Debtor recommends that Holders of Claims or Interests
    entitled to vote on the Plan vote to accept the Plan and support Confirmation of the Plan.



    Dated: May 22, 2019                                      FLIPDADDY’S, LLC

                                                             By_______________________________
                                                                   Thomas Sacco
                                                             Chief Executive Officer




                                                     40
